



Exhibit 10.4
 
 
 
 
 





REGISTRATION RIGHTS AGREEMENT
 
BY AND AMONG


DENBURY INC.


AND


THE HOLDERS (AS DEFINED HEREIN)
 
 
 


 


Dated as of September 18, 2020








1





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
 
 
 
 
ARTICLE I
 
 
 
SECTION 1.01.
 
Defined Terms
1


SECTION 1.02.
 
Other Interpretive Provisions
5


 
 
 
 
ARTICLE II
 
 
 
 
SECTION 2.01.
 
Demand Registration
6


SECTION 2.02.
 
Shelf Registration
8


SECTION 2.03.
 
Piggyback Registration
13


SECTION 2.04.
 
Black-out Periods
14


SECTION 2.05.
 
Registration Procedures
16


SECTION 2.06.
 
Underwritten Offerings
20


SECTION 2.07.
 
No Inconsistent Agreements; Additional Rights
21


SECTION 2.08.
 
Registration Expenses
21


SECTION 2.09.
 
Indemnification
22


SECTION 2.10.
 
Rules 144 and 144A and Regulation S
25


SECTION 2.11.
 
In-Kind Distributions
25


 
 
 
 
ARTICLE III
 
 
 
 
SECTION 3.01.
 
Term
25


SECTION 3.02.
 
Injunctive Relief
25


SECTION 3.03.
 
Notices
25


SECTION 3.04.
 
Recapitalization
26


SECTION 3.05.
 
Amendment
26


SECTION 3.06.
 
Successors, Assigns and Transferees
26


SECTION 3.07.
 
Binding Effect
27


SECTION 3.08.
 
Third Party Beneficiaries
27


SECTION 3.09.
 
Governing Law; Jurisdiction; Agent For Service
27


SECTION 3.10.
 
Waiver of Jury Trial
27


SECTION 3.11.
 
Immunity Waiver
28


SECTION 3.12.
 
Entire Agreement
28


SECTION 3.13.
 
Severability
28


SECTION 3.14.
 
Counterparts
28


SECTION 3.15.
 
Headings
28










--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”), dated as of September 18,
2020, is by and among Denbury Inc., a Delaware corporation having its registered
office at 1209 Orange Street, Wilmington, Delaware 19801, county of New Castle
(including any of its successors by merger, acquisition, reorganization,
conversion or otherwise, the “Company”), and the Holders (as defined
below).  Unless otherwise indicated, capitalized terms used herein shall have
the meanings ascribed to such terms in Section 1.01.
 
WITNESSETH:
 
WHEREAS, on July 30, 2020, the Company and certain affiliated debtors filed
voluntary petitions for reorganization under Chapter 11 of the United States
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of Texas (the “Bankruptcy Court”);


WHEREAS, the Joint Chapter 11 Plan of Reorganization of Denbury Resources Inc.
and its Affiliated Debtors (including all exhibits, schedules and supplements
thereto and as amended from time to time, the “Plan”) was confirmed by the
Bankruptcy Court on September 2, 2020; and


WHEREAS, the Plan provides that the Company will enter into a registration
rights agreement with the parties to the Restructuring Support Agreement dated
July 28, 2020 that were former beneficial holders of, or investment advisors,
sub-advisors or managers of discretionary accounts that held, Second Lien Notes
(as defined in the Plan), and that, together with their respective affiliates
and related funds, received four percent (4%) or more of the voting securities
of the Company (including as a result of the exercise of Series A warrants of
the Company) pursuant to the Plan, all of whom are set forth on Schedule I
hereto; and


WHEREAS, the Company and the Holders are entering into this Agreement in
furtherance of the aforesaid provisions of the Plan.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, and
subject to the satisfaction or waiver of the conditions hereof, the parties
hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01.          Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:
 
“Adverse Disclosure” means public disclosure of material non-public information
that, in the Board of Directors’ good faith judgment, after consultation with
independent outside counsel to the Company, would be required to be made in any
Registration Statement filed with the Commission by the Company so that such
Registration Statement would not contain a material misstatement of fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, would not be required to be publicly
disclosed at such time but for the filing of such Registration Statement, and
which information the Company has a bona fide business purpose for not
disclosing publicly at such time.
 
“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act;
provided that no Holder shall be deemed an Affiliate of the Company or its
Subsidiaries for purposes of this Agreement; provided further that neither
portfolio companies (as such term is commonly used in the private equity
industry) of a Holder nor limited partners, non-managing members or other
similar direct or indirect investors in a Holder shall be deemed to be
Affiliates of such Holder.  The term “Affiliated” has a correlative meaning.
 
“Agreement” has the meaning set forth in the preamble. 




1





--------------------------------------------------------------------------------





“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.


“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York are required or authorized by law
or executive order to be closed.


“Closing Price” means, with respect to the Registrable Securities, as of any
date of determination, (i) if the Registrable Securities are listed on a
national securities exchange, the closing price per share of a Registrable
Security on such date published in The Wall Street Journal (National Edition)
or, if no such closing price on such date is published in The Wall Street
Journal (National Edition), the average of the closing bid and asked prices on
such date, as officially reported on the principal national securities exchange
on which the Registrable Securities are then listed or admitted to trading; or
(ii) if the Registrable Securities are not listed or admitted to trading on any
national securities exchange, the last sale price or, if such last sale price is
not reported, the average of the high bid and low asked prices in the
over-the-counter market on such date, as reported by The New York Stock Exchange
or such other system then in use; or (iii) if on any such date the Registrable
Securities are not quoted by any such organization, the average of the closing
bid and asked prices as furnished by a professional market maker making a market
in the Registrable Securities selected by the Company; or (iv) if none of (i),
(ii) or (iii) is applicable, a market price per share determined in good faith
by the Board of Directors. If trading is conducted on a continuous basis on any
exchange, then the closing price shall be as set forth at 4:00 p.m. New York
City time.
  
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share.
 
“Company” has the meaning set forth in the preamble.
 
“Company Public Sale” has the meaning set forth in Section 2.03(a).
 
“Company Share Equivalents” means the any securities exercisable, exchangeable
or convertible into Company Shares and any options, warrants or other rights to
acquire Company Shares.
 
“Company Shares” means shares of Common Stock, any securities into which such
shares of Common Stock shall have been changed, or any securities resulting from
any reclassification, recapitalization or similar transactions with respect to
such shares of Common Stock.


“Demand Registration” has the meaning set forth in Section 2.01(a).


“Demand Registration Notice” has the meaning set forth in Section 2.01(a).
 
“Demand Suspension” has the meaning set forth in Section 2.01(b).


“Determination Date” has the meaning set forth in Section 2.02(g).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.


“FINRA” means the Financial Industry Regulatory Authority, Inc.
 
“Form S-1” means a registration statement on Form S-1 under the Securities Act
(subject to Section 1.02(a)(vi)).
 
“Form S-3” means a registration statement on Form S-3 under the Securities Act
(subject to Section 1.02(a)(vi)).
 




2





--------------------------------------------------------------------------------





“Form S-4” means a registration statement on Form S-4 under the Securities Act
(subject to Section 1.02(a)(vi)).
 
“Form S-8” means a registration statement on Form S-8 under the Securities Act
(subject to Section 1.02(a)(vi)).


“Governmental Authority” means any United States federal, state, local
(including county or municipal) or foreign governmental, regulatory or
administrative authority, agency, division, instrumentality, commission, court,
judicial or arbitral body or any securities exchange or similar self-regulatory
organization.


“Holder” means any holder of Registrable Securities received pursuant to the
Plan (including as a result of the exercise of Series A warrants of the Company)
that, together with its Affiliates, beneficially owns (without giving effect to
the existence of any group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act, or any successor provision)) at least four percent
(4)% of the outstanding Common Stock or any holder of Registrable Securities
that succeeds to rights hereunder pursuant to Section 3.06.
 
“Initiating Shelf Take-Down Holder” has the meaning set forth in
Section 2.02(f)(i).
 
“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.
 
“Loss” or “Losses” has the meaning set forth in Section 2.09(a).
 
“Market Price” means, on any date of determination, the average of the daily
Closing Price of the Registrable Securities for the immediately preceding thirty
(30) days on which the national securities exchanges are open for trading.


“Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 2.02(f)(iii).
 
“Marketed Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.02(f)(iii).


“Maximum Offering Size” means, with respect to any offering that is
underwritten, the number of securities that, in the good-faith opinion of the
managing underwriter or underwriters in such offering (as evidenced by a written
notice to the relevant Holders and the Company), can be sold in such offering
without being likely to have a significant adverse effect on the price, timing
or the distribution of the securities offered or the market for the securities
offered.
 
“Participating Holder” means, with respect to any Registration, including a
Company Public Sale or Shelf Take-Down, any Holder of Registrable Securities
participating as a selling Holder in such Registration; provided that a Holder
shall not be considered a Participating Holder in connection with a Shelf
Registration unless and until such Holder participates in a Shelf Take-Down.
  
“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a Governmental
Authority or political subdivision thereof or any other entity.
 
“Piggyback Registration” has the meaning set forth in Section 2.03(a).
 
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus. 
 
“Registrable Securities” means any Company Shares or any other securities that
may be issued or distributed or be issuable or distributable in respect of, or
in substitution for, any Company Shares by way of




3





--------------------------------------------------------------------------------





conversion, exercise, dividend, stock split or other distribution, merger,
consolidation, exchange, recapitalization or reclassification or similar
transaction, in each case whether now owned or hereafter acquired by a Holder;
provided, however, that any such Registrable Securities shall cease to be
Registrable Securities to the extent (i) a Registration Statement with respect
to the sale of such Registrable Securities has been declared effective under the
Securities Act and such Registrable Securities have been disposed of in
accordance with the plan of distribution set forth in such Registration
Statement, (ii) such Registrable Securities have been distributed pursuant to
Rule 144 or Rule 145 of the Securities Act (or any successor rule), (iii) a
Registration Statement on Form S-8 covering such Registrable Securities is
effective or (iv) the aggregate number of such securities held by the applicable
Holder and its Affiliates is less than the number that would subject the
distribution thereof to any volume limitation or other restrictions on transfer
under Rule 144 and such Holder is able to immediately distribute such securities
publicly without any restrictions on transfer (including without application of
paragraphs (c), (d), (e), (f) and (h) of Rule 144). Each party to this Agreement
shall promptly respond to reasonable written requests by the Company from time
to time to advise the Company as to the number of Registrable Securities that it
holds that are subject to this Agreement.
 
“Registration” means a registration with the Commission of the offer and sale of
the Company’s securities to the public under a Registration Statement.  The term
“Register” shall have a correlative meaning.
 
“Registration Expenses” has the meaning set forth in Section 2.08.
 
“Registration Statement” means any registration statement of the Company that
covers the offer and sale of Registrable Securities pursuant to the provisions
of this Agreement filed with, or to be filed with, the Commission under the
rules and regulations promulgated under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement.
 
“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person. 


“Requesting Holder(s)” means, with respect to a Demand Registration, Shelf
Registration or Shelf Take-Down, as applicable, the Holder (or Holders, as the
case may be) that initiated such Registration or Shelf Take-Down, as the case
may be; provided, that all other conditions to such Registration or Self
Take-Down are met.


“Requesting Shelf Registration Notice” has the meaning set forth in Section
2.02(b).


“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.
 
“SEC Guidance” means (i) any publicly available written questions and answers,
guidance, forms, comments, or requirements of the Commission or its staff,
(ii) the Securities Act and (iii) any other rules and regulations of the
Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.


“Shelf Period” has the meaning set forth in Section 2.02(c).
 
“Shelf Registration” has the meaning set forth in Section 2.02(a).


“Shelf Registration Notice” has the meaning set forth in Section 2.02(a).
 
“Shelf Registration Statement” means a Registration Statement filed with the
Commission in accordance with the Securities Act for the offer and sale of
Registrable Securities by Holders on a continuous or delayed basis pursuant to
Rule 415.
 
“Shelf Suspension” has the meaning set forth in Section 2.02(e).         






4





--------------------------------------------------------------------------------





“Shelf Take-Down” has the meaning set forth in Section 2.02(f)(i).


“Shelf Trigger Date” has the meaning set forth in Section 2.02(a).


“Specified Courts” has the meaning set forth in Section 3.9.


“Stockholder Party” has the meaning set forth in Section 2.09(a).


“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or
equivalent ownership interests of the entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof.  For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing member or general partner of such limited liability company,
partnership, association or other business entity.


“Suspending Notice” has the meaning set forth in Section 2.02(e).


“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters (or other counterparty) for
reoffering to the public.
 
“Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.02(f)(ii).


“Valid Business Reason” has the meaning set forth in Section 2.01(b).


“Valid Business Reason Notice” has the meaning set forth in Section 2.01(b).


“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (a) (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to Register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 under the Securities Act and (b) is not an
“ineligible issuer” as defined in Rule 405 promulgated under the Securities Act.
 
SECTION 1.02.         Other Interpretive Provisions.  (a)  In this Agreement,
except as otherwise provided:
 
(i)           A reference to an Article, Section, Schedule or Exhibit is a
reference to an Article or Section of, or Schedule or Exhibit to, this
Agreement, and references to this Agreement include any recital in or
Schedule or Exhibit to this Agreement.
 
(ii)           The Schedules and Exhibits form an integral part of and are
hereby incorporated by reference into this Agreement.
 
(iii)          Headings and the Table of Contents are inserted for convenience
only and shall not affect the construction or interpretation of this Agreement.
 
(iv)          Unless the context otherwise requires, words importing the
singular include the plural and vice versa, words importing the masculine
include the feminine and vice versa, and words importing persons include
corporations, associations, partnerships, joint ventures and limited liability
companies and vice versa.
 




5





--------------------------------------------------------------------------------





(v)           Unless the context otherwise requires, the words “hereof” and
“herein,” and words of similar meaning refer to this Agreement as a whole and
not to any particular Article, Section or clause. The words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation.”
 
(vi)          A reference to any legislation or to any provision of or form or
rule promulgated under any legislation shall include any amendment,
modification, substitution or re-enactment thereof.
  
(b)           The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of
intention or interpretation arises, this Agreement shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.


 
ARTICLE II
 
REGISTRATION RIGHTS
 
SECTION 2.01. Demand Registration.


(a) Request for Demand Registration. At any time, and from time to time, a
Requesting Holder (along with any other Requesting Holder) may make up to three
(3) written requests (each, a “Demand Registration Notice”) to the Company to
register, and the Company shall register, under the Securities Act (other than
pursuant to a Registration Statement on Form S-4 or S-8 or any similar or
successor form under the Securities Act), in accordance with the terms of this
Agreement, the number of Registrable Securities stated in each such request (a
“Demand Registration”), provided, however, that the Company shall not be
obligated to effect (i) more than two (2) such Demand Registrations in any
12-month period in the aggregate for all Requesting Holders and (ii) any Demand
Registration with respect to which such Requesting Holder (or Requesting
Holders, as the case may be) proposes to sell Registrable Securities (including
any Registrable Securities proposed to be sold by other Holders pursuant to
Section 2.01(c)) in such Demand Registration at an anticipated aggregate
offering price (calculated based upon the Market Price of the Registrable
Securities on the date on which the Company receives the written request for
such Demand Registration) to the public of less than $25 million unless such
Demand Registration includes at least 20% of the then-outstanding Registrable
Securities; provided, however, that such Demand Registration shall not be
considered a Demand Registration for the purposes of subclause (a)(i) above if,
after a Demand Registration becomes effective, (1) such Demand Registration is
interfered with by any stop order or other order of the Commission or other
Governmental Authority, or (2) if the Maximum Offering Size determined in
accordance with Section 2.01(f) is less than seventy-five percent (75 %) of the
Registrable Securities sought to be included in such Demand Registration by the
Requesting Holder(s) and by other Holders pursuant to Section 2.01(c). Each
request for a Demand Registration by a Requesting Holder (or Requesting Holders,
as the case may be) shall state the name of the Requesting Holder(s), the total
number of Registerable Securities then beneficially owned by such Requesting
Holder(s), the amount of the Registrable Securities proposed to be sold and the
intended method of disposition thereof; provided, that a Demand Registration
shall not provide for an offering on a delayed or continuous or “shelf” basis
and such Registrations shall be required only in accordance with Section 2.02.
Subject to this Section 2.01 and Section 1.02(a)(vi), the Company shall effect
such Demand Registration on Form S-1 unless it is otherwise then eligible to
effect such Registration on Form S-3. For the avoidance of doubt, after such
demand registration rights are exercised, any such Holders and their Affiliates
may join with another Holder to reach either the 20% threshold or $25 million
threshold for purposes of this Section 2.01.
(b) Limitations on Demand Registrations. If the Board of Directors, in its good
faith judgment, determines that the registration of Registrable Securities
pursuant to a Demand Registration, or the amendment or supplement of a
Registration Statement filed pursuant to a Demand Registration, would materially
interfere with any material financing, acquisition, corporate reorganization or
merger or other material transaction involving the Company or would require the
Company to make an Adverse Disclosure (a “Valid Business Reason”), and the
Company notifies the Requesting Holder (or Requesting Holders, as the case may
be) in writing of the existence of a Valid Business Reason (“Valid Business
Reason Notice”) , (i) the Company may postpone the filing or effectiveness of
the Registration Statement (but not the preparation of the Registration
Statement) relating to such Demand Registration and (ii) in the case of a
Registration Statement that has been filed with respect to a Demand




6





--------------------------------------------------------------------------------





Registration, the Company may postpone amending or supplementing such
Registration Statement, in the case of (i) and (ii) until such Valid Business
Reason ceases to exist (a “Demand Suspension”), but in no event shall any such
postponement be for more than sixty (60) days after the date of the Demand
Registration Notice or, if later, the occurrence of the Valid Business Reason.
In the event of any such postponement, the Requesting Holder (or requesting
Holders, as the case may be) initiating such Demand Registration shall be
entitled to withdraw the Demand Registration request by written notice to the
Company and, if such request is withdrawn, it shall not count as a Demand
Registration hereunder. In addition to the Valid Business Reason Notice
discussed above, the Company shall promptly give written notice to the
Requesting Holder (or Requesting Holders, as the case may be) once the Valid
Business Reason for such postponement no longer exists. Notwithstanding anything
to the contrary contained herein, the Company may not postpone a filing,
amendment or supplement under this Section 2.01(b) due to a Valid Business
Reason for more than an aggregate of ninety (90) days during any 12-month
period. Each Holder shall keep confidential the fact that a Demand Suspension is
in effect, the Valid Business Reason Notice and its contents unless and until
otherwise notified by the Company, except (A) for disclosure to such Holder’s
employees, agents and professional advisers who reasonably need to know such
information for purposes of assisting the Holder with respect to its investment
in the Company Shares and agree to keep it confidential, (B) for disclosures to
the extent required in order to comply with reporting obligations to its limited
partners or other direct or indirect investors who have agreed to keep such
information confidential, (C) if and to the extent such matters are publicly
disclosed by the Company or any of its Subsidiaries or any other Person that, to
the actual knowledge of such Holder, was not subject to an obligation or duty of
confidentiality to the Company and its Subsidiaries, (D) as required by law,
rule or regulation, provided that the Holder gives prior written notice to the
Company of such requirement and the contents of the proposed disclosure to the
extent it is permitted to do so under applicable law, and (E) for disclosure to
any other Holder.
(c) Incidental or “Piggy-Back” Rights with Respect to a Demand Registration.
Each of the Holders (other than the Requesting Holder(s) that requested the
relevant Demand Registration under Section 2.01(a)) may offer such Holder’s
Registrable Securities under any such Demand Registration pursuant to this
Section 2.01(c). The Company shall (i) as promptly as practicable, but in no
event later than five (5) days after the receipt of a request for a Demand
Registration from any Requesting Holder(s), give written notice thereof to all
of the Holders (other than such Requesting Holder(s)), which notice shall
specify the number of Registrable Securities subject to the request for Demand
Registration, the name of the Requesting Holder(s) and the intended method of
disposition of such Registrable Securities and (ii) subject to Section 2.01(f),
include in the Registration Statement filed pursuant to such Demand Registration
all of the Registrable Securities requested by such Holders for inclusion in
such Registration Statement from whom the Company has received a written request
for inclusion therein within fifteen (15) days after the delivery in accordance
with Section 3.03 to such Holders of such written notice referred to in clause
(i) above. Each such request by such Holders shall specify the number of
Registrable Securities proposed to be registered. Any Holder may waive its
rights under this Section 2.01(c) prior to the expiration of such fifteen (15)
day period by giving written notice to the Company.
(d)Effective Demand Registration. Subject to Sections 2.01(a) and (b), the
Company shall use its commercially reasonable efforts to file a Registration
Statement relating to the Demand Registration as promptly as practicable (but in
no event later than sixty (60) days after it receives a Demand Registration
Notice under Section 2.01(a) hereof, and shall use its commercially reasonable
efforts to cause such Registration Statement to become effective as promptly as
practicable thereafter. Except as provided herein, the Company shall use its
commercially reasonable efforts to keep any Demand Registration filed pursuant
to Section 2.01(a) continuously effective under the Securities Act until the
earliest of (i) the date as of which all Registrable Securities have been sold
pursuant to such Demand Registration or another Registration Statement filed
under the Securities Act, (ii) the date on which this Agreement terminates under
Section 3.01 with respect to all Participating Holders and (iii) such shorter
period as all of the Participating Holders with respect to such Demand
Registration shall agree in writing; provided, however, that the Company shall
be provided adequate time as reasonably necessary to provide the Commission with
any required updates to the Registration Statement to maintain the continued
effectiveness of such Registration Statement.
(e)Expenses and Withdrawal. The Company shall pay all Registration Expenses in
connection with a Demand Registration, whether or not such Demand Registration
becomes effective or such Demand Registration is completed and whether or not
all or any portion of the Registrable Securities originally requested to be
included in such Demand Registration are ultimately included. Each Participating
Holder (including




7





--------------------------------------------------------------------------------





the Requesting Holder(s)) shall be permitted to withdraw all or part of its
Registrable Securities from a Demand Registration at any time prior to the
execution of the underwriting agreement in connection with such Demand
Registration.
(f)Underwriting Procedures. If the Requesting Holder(s) making a Demand
Registration request under Section 2.01(a) so elect in the Demand Registration
Notice, the Company shall use its commercially reasonable efforts to cause the
offering made pursuant to such Demand Registration pursuant to this Section 2.01
to be in the form of a firm commitment underwritten offering. In connection with
any Demand Registration under this Section 2.01 involving an underwritten
offering, none of the Registrable Securities held by any Holder making a request
for inclusion of such Registrable Securities pursuant to Sections 2.01(a) and
(c) shall be included in such underwritten offering unless, at the request of
the underwriters for such Demand Registration, such Holder enters into an
underwriting agreement pursuant to the terms of Section 2.06(a) hereof and then
only in such quantity as set forth below. If the managing underwriter or
underwriters of any proposed Demand Registration informs the Holders that have
requested to participate in such Demand Registration that, in its or their
good-faith opinion, the number of securities which such Holders intend to
include in such offering exceeds the Maximum Offering Size, then the aggregate
number of securities to be included in such Demand Registration shall be the
number of Registrable Securities that, in the opinion of such managing
underwriter or underwriters, can be sold without having such adverse effect on
such Demand Registration, which number shall be allocated (i) first, to 100% of
the Registrable Securities requested to be included in such Demand Registration
by any Holder that is an affiliate (as defined in Rule 12b-2 under the Exchange
Act) of the Company, on a pro rata basis among such Holder(s) and (ii) second,
to the Registrable Securities requested to be included in such Demand
Registration by any Holder that is not an affiliate (as defined in Rule 12b-2
under the Exchange Act) of the Company, on a pro rata basis among any Holder(s)
that is not an affiliate (as defined in Rule 12b-2 under the Exchange Act) of
the Company, in each case, based on the relative number of Registrable
Securities so requested to be included by each such Holder.  The Holders of a
majority of the Registrable Securities to be included in any Demand Registration
shall have the right to select, subject to the prior written consent of the
Company (not to be unreasonably withheld or delayed), the managing underwriter
or underwriters to administer such offering.
(g)Certain Undertakings.  Notwithstanding any other provisions of this Agreement
to the contrary, the Company shall cause (i) each Demand Registration Statement
(as of the effective date thereof), any amendment thereof (as of the effective
date thereof) or supplement thereto (as of its date), (A) to comply in all
material respects with applicable SEC Guidance and (B) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, and (ii) any related Prospectus (including any preliminary
Prospectus) or Issuer Free Writing Prospectus and any amendment thereof or
supplement thereto, as of its date, (A) to comply in all material respects with
applicable SEC Guidance and (B) not to contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
in which they were made, not misleading; provided, however, the Company shall
have no such obligations or liabilities with respect to any written information
pertaining to any Holder and furnished in writing to the Company by or on behalf
of such Holder specifically for inclusion therein.


SECTION 2.02.         Shelf Registration.
 
(a)           Initial Shelf Registration.  


(i)            The Company shall prepare a Shelf Registration Statement (as may
be amended from time to time, the “Initial Shelf Registration Statement”), and
shall include in the Initial Shelf Registration Statement the Registrable
Securities of each Holder who shall request inclusion therein of some or all of
their Registrable Securities no later than five (5) Business Days after the date
that the Company furnishes or files with the SEC interim financial statements
for the third quarter of fiscal 2020; provided, however, that the Company shall
not be required to include an amount of Registrable Securities in excess of the
amount as may be permitted to be included in such Registration Statement under
applicable SEC Guidance. The Company shall file the Initial Shelf Registration
Statement with the Commission on or prior to the 10th Business Day following the
date that the Company furnishes or files with the SEC interim financial
statements for the third quarter of fiscal 2020.






8





--------------------------------------------------------------------------------





(ii)             Upon the request of any Holder all of whose Registrable
Securities are not included in the Initial Shelf Registration Statement at the
time of such request to include any such Registrable Securities so requested,
the Company shall amend the Initial Shelf Registration Statement to include such
Registrable Securities; provided that the Company shall not be required to amend
the Initial Shelf Registration Statement more than once every fiscal quarter of
the Company.


(iii)             Within ten (10) days after receiving a request pursuant to
Section 2(a)(ii), the Company shall give written notice of such request to all
other Holders of Registrable Securities and shall include in such amendment all
such Registrable Securities with respect to which the Company has received
written requests for inclusion therein within fifteen (15) days after the
Company’s giving of such notice, provided that such Registrable Securities are
not already covered by an existing and effective Registration Statement that may
be utilized for the offer and sale of the Registrable Securities requested to be
registered in the manner so requested.


(iv)             The Initial Shelf Registration Statement shall be on Form S-1;
provided, however, that, if the Company becomes eligible to register the
Registrable Securities for resale by the Holders on Form S-3 (including without
limitation a Form S-3 filed as an Automatic Shelf Registration Statement), the
Company shall be entitled to amend the Initial Shelf Registration Statement to a
Shelf Registration Statement on Form S-3 or file a Shelf Registration Statement
on Form S-3 in substitution of the Initial Shelf Registration Statement as
initially filed.


(v)             The Company shall use its reasonable best efforts to cause the
Initial Shelf Registration Statement to be declared effective by the Commission
as promptly as practicable, and shall use its reasonable best efforts to keep
such Initial Shelf Registration Statement continuously effective, and not
subject to any stop order, injunction or other similar order or requirement of
the Commission, until the earlier of (i) the date the Company (A) is eligible to
register the Registrable Securities for resale by Holders on Form S-3 and (B)
has filed such Registration Statement with the Commission and which is effective
and (ii) the date that all Registrable Securities covered by the Initial Shelf
Registration Statement shall cease to be Registrable Securities (such earlier
date, the “Initial Shelf Expiration Date”). In the event of any stop order,
injunction or other similar order or requirement of the Commission relating to
the Initial Shelf Registration Statement, if any Registrable Securities covered
by the Initial Shelf Registration Statement remain unsold, the period during
which the Initial Shelf Registration Statement shall be required to remain
effective will be extended by the number of days during which such stop order,
injunction or similar order or requirement is in effect.


(vi)             If the Initial Shelf Registration Statement is on Form S-1,
then for so long as any Registrable Securities covered by the Initial Shelf
Registration Statement remain unsold, the Company will file any supplements to
the Prospectus or post-effective amendments required to be filed by applicable
law in order to incorporate into such Prospectus any Current Reports on Form 8-K
necessary or required to be filed by applicable law, any Quarterly Reports on
Form 10-Q or any Annual Reports on Form 10-K filed by the Company with the
Commission, or any other information necessary so that (i) the Initial Shelf
Registration Statement shall not include any untrue statement of material fact
or omit to state any material fact necessary in order to make the statements
therein not misleading, and (ii) the Company complies with its obligations under
Item 512(a)(1) of Regulation S-K; provided, however, that these obligations
remain subject to the Company’s rights under Section 2.02(e) of this Agreement.


(vii)            After the Initial Shelf Expiration Date and for so long as any
Registrable Securities remain outstanding, if there is not an effective
Registration Statement which includes the Registrable Securities that are
currently outstanding (each such date, a “Shelf Trigger Date”), the Company
shall (i) if the Company is eligible to register the Registrable Securities on
Form S-3, within ten (10) Business Days file a Shelf Registration Statement on
Form S-3 and use its reasonable best efforts to cause such Registration
Statement to be declared effective or (ii) within ten (10) Business Days file a
Shelf Registration Statement on Form S-1 and use its reasonable best efforts to
cause such Registration Statement to be declared effective and for so long as
any Registrable Securities covered by such Shelf Registration on Form S-1 remain
unsold, the Company will file any supplements to the Prospectus or
post-effective amendments required to be filed by applicable law in order to
incorporate into such Prospectus any Current Reports on Form 8-K necessary or
required to be filed by applicable law, any Quarterly Reports on Form 10-Q or
any Annual Reports on Form 10-K filed by the Company with the Commission, or any
other information necessary so that (x) such Shelf Registration shall not
include any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements therein not misleading, and (y) the
Company complies




9





--------------------------------------------------------------------------------





with its obligations under Item 512(a)(1) of Regulation S-K; provided, however,
that these obligations remain subject to the Company’s rights under Section
2.02(e) of this Agreement. If at the time of filing of such Shelf Registration
Statement the Company is eligible for use of an Automatic Shelf Registration
Statement, then such Shelf Registration Statement shall be filed as an Automatic
Shelf Registration Statement in accordance with Section 2.02(g). The Company
shall promptly deliver a written notice (a “Shelf Registration Notice”) of such
Shelf Registration to all Holders, as promptly as practicable following the
Shelf Trigger Date, and in any event within five (5) days thereafter, and the
Company shall include in such Shelf Registration Statement all such Registrable
Securities of such Holders for which the Company has received written requests,
which requests must specify the aggregate amount of such Registrable Securities
of such Holder to be included in the Shelf Registration Statement and such
requests must be received within fifteen (15) days after the date that such
Shelf Registration Notice has been delivered to such Holder. The Shelf
Registration Statements described in this Section 2.02(a) shall relate to the
offer and sale of the Registrable Securities by the Holders thereof from time to
time in accordance with the methods of distribution set forth in the applicable
Shelf Registration Statement (hereinafter a “Shelf Registration”).  The Company
shall use its reasonable best efforts to address any comments from the
Commission regarding such Shelf Registration Statement and to advocate with the
Commission for the Registration of all Registrable Securities in accordance with
SEC Guidance. Notwithstanding the foregoing, if the Commission prevents the
Company from including any or all of the Registrable Securities on any Shelf
Registration Statement, such Shelf Registration Statement shall include the
resale of a number of Registrable Securities which is equal to the maximum
number of shares as is permitted by the Commission.  In such event, the number
of Registrable Securities to be included for each Holder in the applicable Shelf
Registration Statement shall be reduced pro rata among all Holders requesting to
be included in the applicable Shelf Registration Statement.
 
(b)           Subsequent Requests for Shelf Registration. If at any time
subsequent to the Shelf Registration Statement filed pursuant to Section 2.02(a)
hereof, the Company receives a Demand Registration Notice from a Requesting
Holder (or Requesting Holders, as the case may be) requesting a Demand
Registration in the form of a Shelf Registration Statement (a “Requesting Shelf
Registration Notice”) to include Registrable Securities not already included for
registration on the Shelf Registration Statement filed pursuant to Section
2.02(a) hereof, the Company shall use its reasonable best efforts to prepare and
file with the Commission, within thirty (30) days after it receives a Requesting
Shelf Registration Notice, a Shelf Registration Statement (or an amendment to an
existing Shelf Registration Statement) covering the resale of all Registrable
Securities that such Requesting Holder (or Requesting Holders, as the case may
be) requests, pursuant to the Requesting Shelf Registration Notice, to include
in such Shelf Registration Statement, and shall cause such Shelf Registration
Statement to become effective as promptly as practicable.  Promptly upon
delivery of such Requesting Shelf Registration Notice by such Requesting
Holder(s) (but in no event more than five (5) days thereafter), the Company
shall promptly deliver a Shelf Registration Notice to all Holders (other than
the Requesting Holder(s)), and the Company shall include in such Shelf
Registration Statement all such Registrable Securities of such Holders for which
the Company has received written requests, which requests must specify the
aggregate amount of such Registrable Securities of such Holder to be included in
the Shelf Registration Statement and such requests must be received within
fifteen (15) days after the date that such Shelf Registration Notice has been
delivered. If at the time of filing of such Shelf Registration Statement the
Company is eligible for use of an Automatic Shelf Registration Statement, then
such Shelf Registration Statement shall be filed as an Automatic Shelf
Registration Statement in accordance with Section 2.02(g).The Shelf Registration
Statements described in this Section 2.02(b) shall relate to the offer and sale
of the Registrable Securities by the Holders thereof from time to time in
accordance with the methods of distribution set forth in the applicable Shelf
Registration.  The Company shall use its reasonable best efforts to address any
comments from the Commission regarding such Shelf Registration Statement and to
advocate with the Commission for the Registration of all Registrable Securities
in accordance with SEC Guidance. Notwithstanding the foregoing, if the
Commission prevents the Company from including any or all of the Registrable
Securities on any Shelf Registration Statement, such Shelf Registration
Statement shall Register the resale of a number of Company Shares which is equal
to the maximum number of shares as is permitted by the Commission.  In such
event, the number of Company Shares to be Registered for each Holder in the
applicable Shelf Registration Statement shall be reduced pro rata among all such
Holders. Notwithstanding anything to the contrary in this Section 2.02(b), the
Company may satisfy its obligation to effectuate the registration of the resale
of such Registrable Securities requested to be registered under this Section
2.02(b) by amending an existing Shelf Registration Statement to include such
Registrable Securities.






10





--------------------------------------------------------------------------------





(c)    Continued Effectiveness.  Except as provided herein, the Company shall
use its reasonable best efforts to keep any Shelf Registration Statement filed
pursuant to Section 2.02(a) or Section 2.02(b) continuously effective under the
Securities Act until the earliest of (i) the date as of which all Registrable
Securities have been sold pursuant to such Shelf Registration Statement or
another Registration Statement filed under the Securities Act (but in no event
prior to the applicable period referred to in Section 4(3) of the Securities Act
and Rule 174 thereunder), (ii) the date on which this Agreement terminates under
Section 3.01 with respect to all Participating Holders and (iii) such shorter
period as all of the Participating Holders with respect to such Shelf
Registration shall agree in writing (such period of effectiveness, the “Shelf
Period”).


(d)           Certain Undertakings.  Notwithstanding any other provisions of
this Agreement to the contrary, the Company shall cause (i) each Shelf
Registration Statement (as of the effective date of such Shelf Registration
Statement), any amendment thereof (as of the effective date thereof) or
supplement thereto (as of its date), (A) to comply in all material respects with
applicable SEC Guidance and (B) not to contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading, and (ii) any
related Prospectus (including any preliminary Prospectus) or Issuer Free Writing
Prospectus and any amendment thereof or supplement thereto, as of its date,
(A) to comply in all material respects with applicable SEC Guidance and (B) not
to contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided, however, the Company shall have no such obligations or liabilities
with respect to any written information pertaining to any Holder and furnished
in writing to the Company by or on behalf of such Holder specifically for
inclusion therein. The Company agrees, to the extent necessary, to supplement or
make amendments to each Shelf Registration Statement if required by the
registration form used by the Company for the applicable Registration or by SEC
Guidance, or as may reasonably be requested by any Participating Holder.
 
(e)           Suspension of Registration.  If the Board of Directors, in its
good faith judgment, determines that a Valid Business Reason shall exist to
postpone the filing, amendment, or supplement, or suspend the use, of a Shelf
Registration Statement filed pursuant to Section 2.02(a) or Section 2.02(b) and
the Company notifies the Requesting Holder (or Holders, as the case may be) in
writing (the “Suspending Notice”), then the Company may postpone the filing,
amendment or supplement (but not the preparation thereof), and/or suspend use,
of such Shelf Registration Statement (a “Shelf Suspension”); provided, however,
that in no event shall such postponement or suspension be for more than sixty
(60) days after the date of the applicable Shelf Registration Notice delivered
by the Requesting Holder(s) and the Company shall not be permitted to exercise a
Shelf Suspension for more than an aggregate of ninety (90) days, in each case,
during any 12-month period; provided, further, that in the event of a Shelf
Suspension, such Shelf Suspension shall terminate at such earlier time as such
Valid Business Reason ceases to exist.  Each Holder agrees that, upon delivery
of a Suspending Notice, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the applicable Shelf Registration Statement
until the Company informs such Holder in accordance with this Section 2.02(e),
that the Shelf Suspension has been terminated.  Each Holder shall keep
confidential the fact that a Shelf Suspension is in effect, the Suspending
Notice and its contents unless and until otherwise notified by the Company,
except (A) for disclosure to such Holder’s employees, agents and professional
advisers who reasonably need to know such information for purposes of assisting
the Holder with respect to its investment in the Company Shares and agree to
keep it confidential, (B) for disclosures to the extent required in order to
comply with reporting obligations to its limited partners or other direct or
indirect investors who have agreed to keep such information confidential, (C) if
and to the extent such matters are publicly disclosed by the Company or any of
its Subsidiaries or any other Person that, to the actual knowledge of such
Holder, was not subject to an obligation or duty of confidentiality to the
Company and its Subsidiaries, (D) as required by law, rule or regulation;
provided that the Holder gives prior written notice to the Company of such
requirement and the contents of the proposed disclosure to the extent it is
permitted to do so under applicable law, and (E) for disclosure to any other
Holder.  In the case of a Shelf Suspension, the Holders agree to suspend use of
the applicable Prospectus and any Issuer Free Writing Prospectus in connection
with any sale or purchase of, or offer to sell or purchase, Registrable
Securities, upon delivery of the Suspending Notice.  The Company shall
immediately notify the Holders upon the termination of any Shelf Suspension and,
within 48 hours, amend or supplement the Prospectus and any Issuer Free Writing
Prospectus, if necessary, so it does not contain a material misstatement of fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading and furnish to the Holders such numbers of copies of the
Prospectus and any Issuer Free Writing Prospectus as so amended or supplemented
as




11





--------------------------------------------------------------------------------





the Holders may reasonably request.  The Company agrees, if necessary, to
supplement or make amendments to each Shelf Registration Statement if required
by the registration form used by the Company for the applicable Registration or
by SEC Guidance, or as may reasonably be requested by any Holder. If the filing
of any Registration Statement is suspended pursuant to this Section 2.02(e) and
the related Registration Notice is withdrawn by the Requesting Holder(s), upon
the termination of the Shelf Suspension, the Requesting Holder(s) may request a
new Shelf Registration or Shelf Take-Down under Section 2.02(b) or Section
2.02(f).
 
(f)           Shelf Take-Downs.
 
(i)            Subject to this Section 2.02(f), an offering or sale of
Registrable Securities pursuant to a Shelf Registration Statement (each, a
“Shelf Take-Down”) may be initiated by any Holder (or Holders, as the case may
be) that has Registrable Securities registered for sale on such Shelf
Registration Statement (an “Initiating Shelf Take-Down Holder”).  The Company
shall effect such Shelf Take-Down as promptly as practicable in accordance with
this Agreement and except as set forth in Section 2.02(f)(iii) with respect to
Marketed Underwritten Shelf Take-Downs, each such Initiating Shelf Take-Down
Holder shall not be required to permit the offer and sale of Registrable
Securities by other Holders in connection with any such Shelf Take-Down
initiated by such Initiating Shelf Take-Down Holder(s).
 
(ii)           If the Initiating Shelf Take-Down Holder(s) so elects by written
request to the Company, a Shelf Take-Down, with respect to which the anticipated
aggregate offering price to the public (calculated based upon the Market Price
of the Registrable Securities on the date on which the Company receives such
written request) of the Registrable Securities that the Initiating Shelf
Take-Down Holder(s) request to include in such Shelf Take-Down is at least $25
million, shall be in the form of an Underwritten Offering (an “Underwritten
Shelf Take-Down Notice”), and the Company shall amend or supplement the
applicable Shelf Registration Statement for such purpose as soon as
practicable.  Subject to clause (iii) below, such Initiating Shelf Take-Down
Holder(s) shall have the right to select, subject to the prior written consent
of the Company (not to be unreasonably withheld or delayed), the managing
underwriter or underwriters to administer such offering.
 
(iii)          If the plan of distribution set forth in any Underwritten Shelf
Take-Down Notice includes a customary “road show” (including an “electronic road
show”) or other substantial marketing effort by the Company and the underwriters
over a period expected to exceed 48 hours (a “Marketed Underwritten Shelf
Take-Down”), promptly upon delivery of such Underwritten Shelf Take-Down Notice
(but in no event less than ten (10) Business Days before the commencement of
such substantial marketing efforts), the Company shall promptly deliver a
written notice (a “Marketed Underwritten Shelf Take-Down Notice”) of such
Marketed Underwritten Shelf Take-Down to all Holders (other than the Initiating
Shelf Take-Down Holder(s)), and the Company shall include in such Marketed
Underwritten Shelf Take-Down all such Registrable Securities of such Holders
that are Registered on such Shelf Registration Statement for which the Company
has received written requests, which requests must specify the aggregate amount
of such Registrable Securities of such Holder to be offered and sold pursuant to
such Marketed Underwritten Shelf Take-Down, for inclusion therein within
five (5) Business Days after the date that such Marketed Underwritten Shelf
Take-Down Notice has been delivered; provided, that if the managing underwriter
or underwriters of any proposed Marketed Underwritten Shelf Take-Down informs
the Holders that have requested to participate in such Marketed Underwritten
Shelf Take-Down that, in its or their good-faith opinion, the number of
securities which such Holders intend to include in such offering exceeds the
Maximum Offering Size, then the aggregate number of securities to be included in
such Marketed Underwritten Shelf Take-Down shall be the number of Registrable
Securities that, in the opinion of such managing underwriter or underwriters,
can be sold without having such adverse effect on such Marketed Underwritten
Shelf Take-Down, which number shall be allocated (i) first, to the Registrable
Securities requested to be included in such Marketed Underwritten Shelf
Take-Down by the Initiating Shelf Take-Down Holder(s), on a pro rata basis among
any Initiating Shelf Take-Down Holders, and (ii) second to the Registrable
Securities timely requested to be included in such Marketed Underwritten Shelf
Take-Down by any Holder who is not an Initiating Shelf Take-Down Holder, on a
pro rata basis among any other Holder(s) that is not an Initiating Shelf
Take-Down Holder who has requested to be included in such Marketed Underwritten
Shelf Take-Down, in each case, based on the relative number of Registrable
Securities so requested to be included by each such Holder.  The Holders of a
majority of the Registrable Securities to be included in any Marketed
Underwritten Shelf Take-Down shall have the right to select, subject to the
prior written consent of the Company (not to be unreasonably withheld or
delayed), the managing underwriter or underwriters to administer such offering.






12





--------------------------------------------------------------------------------





(iv)    The Company shall bear all Registration Expenses in connection with any
Shelf Registration or any Shelf Take-Down, whether or not such Shelf
Registration becomes effective or such Shelf Take-Down is completed and whether
or not all or any portion of the Registrable Securities originally requested to
be included in such Shelf Registration or Shelf Take-Down are ultimately
included. Each Holder shall be permitted to withdraw all or part of its
Registrable Securities from a Marketed Underwritten Shelf Take-Down at any time
prior to the execution of the underwriting agreement in connection with such
Marketed Underwritten Shelf Take-Down. The number of Shelf Take-Downs that a
Holder (or Holders, as the case may be) can initiate is unlimited.
 
(g)    Automatic Shelf Registration Statements. Upon the Company becoming aware
that it has become a Well-Known Seasoned Issuer (it being understood that the
Company shall determine whether it has become a Well-Known Seasoned Issuer at
the end of each calendar month beginning eleven months after the date of this
Agreement), (i) the Company shall give written notice to all of the Holders as
promptly as practicable but in no event later than ten (10) Business Days
thereafter, and such notice shall describe, in reasonable detail, the basis on
which the Company has become a Well-Known Seasoned Issuer, and (ii) the Company
shall, as promptly as practicable and subject to any Shelf Suspension, Register,
under an Automatic Shelf Registration Statement, the sale of all of the
Registrable Securities in accordance with the terms of this Agreement. The
Company shall use its reasonable best efforts to file such Automatic Shelf
Registration Statement as promptly as practicable but in no event later than
thirty (30) days after it becomes aware that it has become a Well-Known Seasoned
Issuer as provided above, and to cause such Automatic Shelf Registration
Statement to remain effective thereafter until the earlier of the date (x) on
which all of the securities covered by such Automatic Shelf Registration
Statement are no longer Registrable Securities and (y) on which the Company
cannot extend the effectiveness of such Automatic Shelf Registration Statement
(including by filing a new and substantially similar Automatic Shelf
Registration Statement) because it is no longer eligible for use of Form S-3 or
is otherwise prohibited from doing so pursuant to SEC Guidance. The Company
shall give written notice of filing such Automatic Shelf Registration Statement
to all of the Holders as promptly as practicable thereafter. At any time after
the filing of an Automatic Shelf Registration Statement by the Company, if it is
reasonably likely that it will no longer be a Well-Known Seasoned Issuer as of a
future determination date (the “Determination Date”), as promptly as practicable
and at least thirty (30) days prior to such Determination Date, the Company
shall (A) give written notice thereof to all of the Holders and (B) use its
reasonable best efforts to file a Registration Statement with respect to a Shelf
Registration in accordance with this Section 2.02, treating all selling
stockholders identified as such in the Automatic Shelf Registration Statement
(and amendments or supplements thereto) as Requesting Holders and use all
reasonable best efforts to have such Registration Statement declared effective.
Any Registration pursuant to this Section 2.02(g) shall be deemed a Shelf
Registration for purposes of this Agreement; provided, however that any
Registration pursuant to this Section 2.02(g) shall not be counted as an
additional Demand Registration for purposes of subclause (i) in Section 2.01(a).


SECTION 2.03.         Piggyback Registration.
 
(a)           Participation.  If the Company at any time proposes to file a
Registration Statement with respect to any offering of its Common Shares for its
own account or for the account of any other Persons (other than pursuant to
(i) a Registration Statement filed under Section 2.01 or Section 2.02, it being
understood that this clause (i) does not limit the rights of Holders to make
written requests pursuant to Section 2.01 or Section 2.02 or otherwise limit the
applicability thereof, (ii) a Registration Statement on Form S-4 or Form S-8,
(iii) a Registration of securities solely relating to an offering and sale to
employees, directors or consultants of the Company or its Subsidiaries pursuant
to any employee stock plan or other employee benefit plan arrangement, (iv) a
Registration not otherwise covered by clause (ii) above pursuant to which the
Company is offering to exchange its own securities for other securities, (v) a
Registration Statement relating solely to dividend reinvestment or similar plans
or (vi) a Shelf Registration Statement pursuant to which only the initial
purchasers and subsequent transferees of debt securities of the Company or any
of its Subsidiaries that are convertible or exchangeable for Company Shares and
that are initially issued pursuant to Rule 144A and/or Regulation S (or any
successor provisions) of the Securities Act may resell such debt securities and
sell the Company Shares into which such debt securities may be converted or
exchanged) (any such offering, other than pursuant to a Registration described
in the foregoing clauses (i)-(vi), a “Company Public Sale”), then, (A) as soon
as practicable (but in no event less than ten (10) Business Days prior to the
proposed date of filing of such Registration Statement), the Company shall give
written notice of such proposed filing to all Holders, and such notice shall
offer each Holder the opportunity to Register under such Registration




13





--------------------------------------------------------------------------------





Statement such number of Registrable Securities as such Holder may request in
writing delivered to the Company within five (5) Business Days of delivery of
such written notice by the Company.  Subject to Section 2.03(b), the Company
shall include in such Registration Statement all such Registrable Securities
that are requested by Holders to be included therein in compliance with the
immediately foregoing sentence (a “Piggyback Registration”); provided, that if
at any time after giving written notice of its intention to Register any equity
securities and prior to the effective date of the Registration Statement filed
in connection with such Piggyback Registration, the Company shall determine for
any reason not to Register or to delay Registration of the equity securities
covered by such Piggyback Registration, the Company shall give written notice of
such determination to each Holder that had requested to Register its, his or her
Registrable Securities in such Registration Statement and, thereupon, (1) in the
case of a determination not to Register, shall be relieved of its obligation to
Register any Registrable Securities in connection with such Registration (but
not from its obligation to pay the Registration Expenses in connection
therewith, to the extent payable) and (2) in the case of a determination to
delay Registering, shall be permitted to delay Registering any Registrable
Securities, for the same period as the delay in Registering the other equity
securities covered by such Piggyback Registration.  If the offering pursuant to
such Registration Statement is to be underwritten, the Company shall so advise
the Holders as a part of the written notice given pursuant this Section 2.03(a),
and each Holder making a request for a Piggyback Registration pursuant to this
Section 2.03(a) must, and the Company shall make such arrangements with the
managing underwriter or underwriters so that each such Holder may, participate
in such Underwritten Offering, subject to the conditions of Section 2.03(b).  If
the offering pursuant to such Registration Statement is to be on any other
basis, the Company shall so advise the Holders as part of the written notice
given pursuant to this Section 2.03(a), and each Holder making a request for a
Piggyback Registration pursuant to this Section 2.03(a) must, and the Company
shall make such arrangements so that each such Holder may, participate in such
offering on such basis, subject to the conditions of Section 2.03(b).  Each
Holder shall be permitted to withdraw all or part of its Registrable Securities
from a Piggyback Registration at any time prior to the effectiveness of such
Registration Statement.
 
(b)           Priority of Piggyback Registration.  If the managing underwriter
or underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Company and the Holders that
have requested to participate in such Piggyback Registration in writing that, in
its or their good-faith opinion, the number of securities which such Holders and
any other Persons intend to include in such offering exceeds the Maximum
Offering Size, then the aggregate number of securities to be included in such
Registration shall be (i) first, 100% of the securities that the Company
proposes to sell, (ii) second, the number of Registrable Securities that, in the
good-faith opinion of such managing underwriter or underwriters, can be sold
without exceeding the Maximum Offering Size, which number shall be allocated pro
rata among the Holders that have requested to participate in such Registration
based on the relative number of Registrable Securities so requested to be
included by each such Holder and (iii) third, any other securities eligible for
inclusion in such Registration that, in the good-faith opinion of the managing
underwriter or underwriters, can be sold without exceeding the Maximum Offering
Size.
 
(c)          No Effect on Demand and Shelf Registrations.  No Registration of
Registrable Securities effected pursuant to a request under this Section 2.03
shall be deemed to have been effected pursuant to Section 2.01 or Section 2.02
or shall relieve the Company of its obligations under Section 2.01 or
Section 2.02.
 
SECTION 2.04.         Black-out Periods.
 
(a)           Black-out Periods for Holders.  In the case of any Company Public
Sale or an offering of Registrable Securities pursuant to Section 2.01 or
Section 2.02 that is an Underwritten Offering, each Participating Holder (and
its Affiliates) beneficially owning (without giving effect to the existence of
any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision)) Registrable Securities representing
beneficial ownership of 5% or more of the outstanding shares of Common Stock
agrees with the Company, if requested by the managing underwriter or
underwriters in such Underwritten Offering, to execute a lock-up agreement in
customary form, in which the Participating Holders may be required to agree not
to (1) offer for sale, sell, pledge, or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any Company Shares
(including Company Shares that may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of the Commission and
Company Shares that may be issued upon exercise of any Company Share Equivalents
without giving effect to the existence of any group (within the meaning of
Section 13(d)(3) or Section




14





--------------------------------------------------------------------------------





14(d)(2) of the Exchange Act, or any successor provision)) or securities
convertible into or exercisable or exchangeable for Company Shares or (2) enter
into any swap or other derivatives transaction that transfers to another, in
whole or in part, any of the economic benefits or risks of ownership of Company
Shares, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Company Shares or other securities, in cash or
otherwise, in each case, during the period that is sixty (60) days (or such
greater or lesser period as may be reasonably requested by the managing
underwriter or underwriters to accommodate regulatory restrictions on (i) the
publication or other distribution of research reports and (ii) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in the FINRA rules or any successor provisions or amendments thereto)
after the date of the commencement of such Underwritten Offering, to the extent
timely notified in writing by the Company or the managing underwriter or
underwriters (or such other period as may be reasonably requested by the
managing underwriter or underwriters); provided, that the duration of the
foregoing restrictions shall be no longer than the duration of the shortest
restriction generally imposed by the underwriters on (i) the Company, (ii) the
Chief Executive Officer and/or the Chief Financial Officer of the Company (or
persons in substantially equivalent positions), in their capacities as such, or
(iii) on any other holder of more than 5% of the Company Shares, in each case,
in connection with such Underwritten Offering; provided, further, that nothing
herein will prevent any Participating Holder that is a partnership, limited
liability company, corporation or other entity from making a distribution of
Registrable Securities to the partners, members, stockholders or other
equityholders thereof or a transfer to an Affiliate that is otherwise in
compliance with the applicable securities laws, so long as such distributees or
transferees agree to be bound by the restrictions set forth in this
Section 2.04(a), or participating in any merger, acquisition or similar change
of control transaction. Notwithstanding the foregoing, any lock-up agreement to
be executed shall contain additional exceptions as may be agreed by the
Participating Holders and the managing underwriter. This Section 2.04 shall not
prohibit any transaction by any Participating Holder that is permitted by its
lock-up agreement entered into in connection with an Underwritten Offering with
the managing underwriter or underwriters in such Underwritten Offering (as such
lock-up agreement is modified or waived by such managing underwriter or
underwriters from time to time). The Company may impose stop-transfer
instructions with respect to the Company Shares (or other securities) subject to
the foregoing restriction until the end of the period referenced above.
 
(b)           Black-out Period for the Company.  In the case of an offering of
Registrable Securities pursuant to Section 2.01 that is an Underwritten
Offering, or pursuant to Section 2.02 that is an Underwritten Offering, the
Company agrees, if requested by a Requesting Holder (or Requesting Holders, as
the case may be) or the managing underwriter or underwriters in such
Underwritten Offering, not to (1) offer for sale, sell, pledge, or otherwise
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future of) any Company Shares and any Company Shares that may be issued upon
exercise of any Company Share Equivalents) or securities convertible into or
exercisable or exchangeable for Company Shares or (2) enter into any swap or
other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of ownership of Company Shares, whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of Company Shares or other securities, in cash or otherwise, in each
case, during the period beginning seven (7) days before, and ending sixty (60)
days (or such greater or lesser period as may be reasonably requested by the
managing underwriter or underwriters and agreed to by the Requesting Holder(s))
(or such other period as may be reasonably requested by the managing underwriter
or underwriters to accommodate regulatory restrictions on (i) the publication or
other distribution of research reports and (ii) analyst recommendations and
opinions, including, but not limited to, the restrictions contained in the FINRA
rules or any successor provisions or amendments thereto) after, the date of the
commencement of such Underwritten Offering, to the extent timely notified in
writing by a Requesting Holder or the managing underwriter or underwriters, as
the case may be; provided, that the duration of the foregoing restrictions shall
be no longer than the duration of the shortest restriction generally imposed by
the underwriters on (i) the Chief Executive Officer and/or the Chief Financial
Officer of the Company (or persons in substantially equivalent positions), in
their capacities as such, or (ii) on any other holder of more than 5% of the
Company Shares, in each case, in connection with such Underwritten Offering. If
requested by the Requesting Holder(s) or the managing underwriter or
underwriters of any such Underwritten Offering, the Company shall execute a
separate lock-up agreement to the foregoing effect. This Section 2.04 shall not
prohibit any transaction by the Company that is permitted by its lock-up
agreement or provision entered into in connection with an Underwritten Offering
with the managing underwriter or underwriters in such Underwritten Offering (as
such lock-up agreement or provision is modified or waived by such managing
underwriter or underwriters from time to time). Notwithstanding the foregoing,
the Company may effect a public sale or distribution of securities of the type
described above and during




15





--------------------------------------------------------------------------------





the periods described above if such sale or distribution is made pursuant to
registrations on Form S-4 or Form S-8 or as part of any registration of
securities for offering and sale to employees, directors or consultants of the
Company and its Subsidiaries pursuant to any employee stock plan or other
employee benefit plan arrangement. Notwithstanding anything to the contrary in
this Agreement, the time periods during which the Company shall be required to
file a registration statement or otherwise effect an offering of securities
pursuant to Section 2.01 or Section 2.02 shall be extended for a period equal to
the lock-up period required under this Section 2.04(b) to the extent any Holder
shall make a request for an offering or sale of securities under any such
provision while any lock-up provision shall be in effect.
 
(c)           Other Shareholders.  The Company agrees to use its reasonable best
efforts to obtain from each of its directors and executive officers an agreement
not to effect any public sale or distribution of such securities during any
period referred to in this Section 2.04, except as part of any sales or
distributions made pursuant to Registrations permitted under Section 2.04(b).
Without limiting the foregoing (but subject to Section 2.07), if after the date
hereof the Company or any of its Subsidiaries grants any Person any rights to
demand or participate in a Registration, the Company shall, and shall cause its
Subsidiaries to, provide that the agreement with respect thereto shall include
such Person’s agreement to comply with any black-out period required by this
Section 2.04 as if it were a Holder hereunder.  If requested by the
Participating Holder(s) or the managing underwriter or underwriters of any such
Underwritten Offering, the Company shall use reasonable best efforts to cause
such persons referred to in the first sentence of this Section 2.04(c) to
execute a separate agreement to the foregoing effect. This Section 2.04 shall
not prohibit any transaction by such person that is permitted by its lock-up
agreement entered into in connection with an Underwritten Offering with the
managing underwriter or underwriters in such Underwritten Offering (as such
lock-up agreement is modified or waived by such managing underwriter or
underwriters from time to time). The Company may impose stop-transfer
instructions with respect to the Company Shares (or other securities) subject to
the foregoing restriction until the end of the period referenced above.
 
SECTION 2.05.         Registration Procedures.
 
(a)           In connection with the Company’s Registration obligations under
Sections 2.01, 2.02 and 2.03 and subject to the applicable terms and conditions
set forth therein, the Company shall use its reasonable best efforts to effect
such Registration to permit the sale of such Registrable Securities in
accordance with the plan of distribution requested by the Participating
Holder(s) and set forth in the applicable Registration Statement as
expeditiously as reasonably practicable, and in connection therewith the Company
shall:
 
(i)            prepare the required Registration Statement, including all
exhibits and financial statements required under the Securities Act to be filed
therewith, and before filing a Registration Statement, Prospectus or any Issuer
Free Writing Prospectus, or any amendments or supplements thereto, (x) furnish
to the underwriters, if any, and the Participating Holders, if any, copies of
all documents prepared to be filed, and provide such underwriters and the
Participating Holders and their respective counsel with a reasonable opportunity
to review and comment on such documents prior to their filing and (y) except in
the case of a Registration under Section 2.03, not file any Registration
Statement or Prospectus or amendments or supplements thereto to which any
Participating Holder or the underwriters, if any, shall reasonably object;
provided, that, if the Registration is pursuant to a Registration Statement on
Form S-1 or Form S-3 or any similar short-form Registration Statement, the
Company shall include in such Registration Statement such additional information
for marketing purposes as any Participating Holder or managing underwriter
reasonably requests in writing; provided, that the Company may exclude such
additional information from the Registration Statement if in its opinion, in
consultation with outside legal counsel, such information contains a material
misstatement of fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading;
 
(ii)           prepare and file with the Commission such pre- and post-effective
amendments to such Registration Statement, supplements to the Prospectus and
such amendments or supplements to any Issuer Free Writing Prospectus as may be
(x) reasonably requested by any Participating Holder (to the extent such request
relates to information relating to such Participating Holder), or (y) necessary
to keep such Registration effective for the period of time required by this
Agreement, and comply with provisions of the applicable securities laws and SEC
Guidance with respect to the sale or other disposition of all securities covered
by such Registration Statement during such period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such




16





--------------------------------------------------------------------------------





Registration Statement, and prior to the filing of such amendments and
supplements, furnish such amendments and supplements to the underwriters, if
any, and the Participating Holders, if any, and provide such underwriters and
the Participating Holders and their respective counsel with an adequate and
appropriate opportunity to review and comment on such amendments and supplements
prior to their filing; 


(iii)          as promptly as reasonably practicable notify the Participating
Holders and the managing underwriter or underwriters, if any, in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or Issuer Free Writing Prospectus
or any amendment or supplement thereto has been filed, (B) of any written
comments by the Commission or any request by the Commission or any other
Governmental Authority for amendments or supplements to such Registration
Statement, Prospectus or Issuer Free Writing Prospectus or for additional
information, (C) of the issuance or threatened issuance by the Commission of any
stop order suspending or threatening to suspend the effectiveness of such
Registration Statement or any order by the Commission or any other regulatory
authority preventing or suspending the use of any preliminary or final
Prospectus or any Issuer Free Writing Prospectus or the initiation or
threatening of any proceedings for such purposes, (D) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects, (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction and (F) of the receipt by the Company of any notification with
respect to the initiation or threatening of any proceeding for the suspension of
the qualification of the Registrable Securities for offering or sale in any
jurisdiction;
 
(iv)          as promptly as reasonably practicable notify the Participating
Holders and the managing underwriter or underwriters, if any, when the Company
becomes aware of the happening of any event as a result of which the applicable
Registration Statement, the Prospectus included in such Registration Statement
(as then in effect) or any Issuer Free Writing Prospectus contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein (in the case of such Prospectus, any preliminary
Prospectus or any Issuer Free Writing Prospectus, in light of the circumstances
under which they were made) not misleading, when any Issuer Free Writing
Prospectus includes information that may conflict with the information contained
in the Registration Statement, or, if for any other reason it shall be necessary
during such time period to amend or supplement such Registration Statement,
Prospectus or Issuer Free Writing Prospectus in order to comply with the
Securities Act and, in either case as promptly as reasonably practicable
thereafter, prepare and file with the Commission, and furnish without charge to
the Participating Holders and the managing underwriter or underwriters, if any,
an amendment or supplement to such Registration Statement, Prospectus or Issuer
Free Writing Prospectus which shall correct such misstatement or omission or
effect such compliance;
 
(v)           use its reasonable best efforts to prevent, or obtain the
withdrawal of, any stop order or other order suspending the use of any
preliminary or final Prospectus or any Issuer Free Writing Prospectus;
 
(vi)          promptly incorporate in a Prospectus supplement, Issuer Free
Writing Prospectus or post-effective amendment to the applicable Registration
Statement such information as the managing underwriter or underwriters and the
Participating Holder(s) agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities, and make all required
filings of such Prospectus supplement, Issuer Free Writing Prospectus or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such Prospectus supplement, Issuer Free
Writing Prospectus or post-effective amendment;
 
(vii)         furnish to each Participating Holder and each underwriter, if any,
without charge, as many conformed copies as such Participating Holder or
underwriter may reasonably request of the applicable Registration Statement and
any amendment, post-effective amendment or supplement thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits (including any incorporated by reference), provided,
that the Company, in its discretion, may satisfy its obligation to furnish any
such documents to the Participating Holders and underwriters by filing such
documents with the Commission so they are publicly available on the Commission’s
EDGAR website;
 
(viii)        deliver to each Participating Holder and each underwriter, if any,
without charge, as many copies of the applicable Prospectus (including each
preliminary Prospectus), any Issuer Free Writing Prospectus and any




17





--------------------------------------------------------------------------------





amendment or supplement thereto as such Participating Holder or underwriter may
reasonably request (it being understood that the Company consents to the use of
such Prospectus, any Issuer Free Writing Prospectus and any amendment or
supplement thereto by such Participating Holder and the underwriters, if any, in
connection with the offering and sale of the Registrable Securities thereby) and
such other documents as such Participating Holder or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities by
such Participating Holder or underwriter), provided, that the Company, in its
discretion, may satisfy its obligation to deliver any such documents to the
Participating Holders and underwriters by filing such documents with the
Commission so they are publicly available on the Commission’s EDGAR website;
 
(ix)          on or prior to the date on which the applicable Registration
Statement is declared effective, use its reasonable best efforts to register or
qualify, and cooperate with the Participating Holders, the managing underwriter
or underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction of
the United States as any Participating Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect for such period as required by
Section 2.01(d) and Section 2.02(c), whichever is applicable, provided that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to taxation or general service of process in any such jurisdiction
where it is not then so subject;
 
(x)           cooperate with the Participating Holders and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends, and enable such Registrable Securities to be in
such denominations and registered in such names as the managing underwriters may
request at least two (2) Business Days prior to any sale of Registrable
Securities to the underwriters;
 
(xi)          use its reasonable best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other Governmental Authorities as may be necessary to
enable the seller or sellers thereof or the underwriter or underwriters, if any,
to consummate the disposition of such Registrable Securities;
 
(xii)         make such representations and warranties to the Participating
Holders and the underwriters or agents, if any, in form, substance and scope as
are customarily made by issuers in secondary underwritten public offerings;
 
(xiii)        enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as any Participating
Holder(s) or the managing underwriter or underwriters, if any, reasonably
request in order to expedite or facilitate the Registration and disposition of
such Registrable Securities;
 
(xiv)        obtain for delivery to the Participating Holders and to the
underwriter or underwriters, if any, an opinion or opinions from counsel for the
Company dated the effective date of the Registration Statement or, in the event
of an Underwritten Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinions shall be
reasonably satisfactory to such Participating Holders or underwriters, as the
case may be, and their respective counsel;
 
(xv)         in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Participating Holders, a cold comfort letter from the Company’s independent
certified public accountants in customary form and covering such matters of the
type customarily covered by cold comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the date of the closing of the Underwritten
Offering, as specified in the underwriting agreement;
 
(xvi)        cooperate with each Participating Holder and each underwriter, if
any, participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA;
 




18





--------------------------------------------------------------------------------





(xvii)       use its reasonable best efforts to comply with all applicable
securities laws and make available to its security holders, as soon as
reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder;
 
(xviii)      provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by the applicable Registration Statement
from and after a date not later than the effective date of such Registration
Statement;
 
(xix)         use its reasonable best efforts to cause all Registrable
Securities covered by the applicable Registration Statement to be listed on each
securities exchange on which any of the Company Shares are then listed or quoted
and on each inter-dealer quotation system on which any of the Company Shares are
then quoted;
 
(xx)          in connection with an Underwritten Offering, make available upon
reasonable notice at reasonable times and for reasonable periods for inspection
by any Participating Holder, by any underwriter participating in any disposition
to be effected pursuant to such Registration Statement and by any attorney,
accountant or other agent retained by such Participating Holder(s) or any such
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees and the independent public accountants who
have certified its financial statements to make themselves available to discuss
the business of the Company and to supply all information reasonably requested
by any such Person in connection with such Registration Statement as shall be
necessary to enable them to exercise their due diligence responsibility; and
 
(xxi)         in the case of an Underwritten Offering of Registrable Securities
pursuant to a Demand Registration or a Marketed Underwritten Shelf Take-Down, in
each case, in an amount of at least (i) $25 million or (ii) 20% of the
outstanding Registrable Securities, cause appropriate officers of the Company to
participate in the customary “road show” presentations that may be reasonably
requested by the managing underwriter or underwriters in any such Underwritten
Offering and otherwise use commercially reasonable efforts to facilitate,
cooperate with, and participate in each proposed Underwritten Offering
contemplated herein and customary selling efforts related thereto provided, that
such participation shall not unreasonably interfere with the business operations
of the Company.
 
(b)           The Company may require each Participating Holder to furnish to
the Company such information regarding the distribution of such securities and
such other information relating to such Holder and its ownership of Registrable
Securities as the Company may from time to time reasonably request in
writing.  Each Participating Holder agrees to furnish such information to the
Company and to cooperate with the Company as reasonably necessary to enable the
Company to comply with the provisions of this Agreement.
 
(c)           Each Participating Holder agrees that, upon delivery of any notice
by the Company of the happening of any event of the kind described in
Section 2.05(a)(iii)(C), (D), or (E) or Section 2.05(a)(iv), such Participating
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to such Registration Statement until (i) if such notice relates to an event of
the kind described in Section 2.05(a)(iv), such Participating Holder’s receipt
of the copies of the supplemented or amended Prospectus or Issuer Free Writing
Prospectus contemplated by Section 2.05(a)(iv), (ii) such Participating Holder
is advised in writing by the Company that the use of the Prospectus or Issuer
Free Writing Prospectus, as the case may be, may be resumed, (iii) if such
notice relates to an event of the kind described in Section 2.05(a)(iii)(C) or
(E), such Participating Holder is advised in writing by the Company of the
termination, expiration or cessation of the applicable order or suspension, and
(iv) if such notice relates to an event of the kind described in
Section 2.05(a)(iii)(D), such Participating Holder is advised in writing by the
Company that the representations and warranties of the Company in the applicable
underwriting agreement are true and correct in all material respects.  The
Company may impose stop-transfer instructions with respect to the Registrable
Securities subject to the foregoing restriction until the end of the period
referenced above. In the event the Company shall give any such notice, the
period during which the applicable Registration Statement is required to be
maintained effective shall be extended by the number of days during the period
from and including the date of the giving of such notice to and including the
date when each seller of Registrable Securities covered by such Registration
Statement either receives the copies of the supplemented or amended Prospectus
or Issuer Free Writing Prospectus contemplated by Section 2.05(a)(iv) or is
advised in writing by the Company that the use of the Prospectus or Issuer Free
Writing Prospectus may be resumed.


 




19





--------------------------------------------------------------------------------





SECTION 2.06.         Underwritten Offerings.
 
(a)           Demand Registrations.  If requested by the underwriters for any
Underwritten Offering requested by any Participating Holder pursuant to a
Registration under Section 2.01, the Company shall enter into an underwriting
agreement with such underwriters for such offering, such agreement to be
reasonably satisfactory in substance and form to the Company, each Participating
Holder and the underwriters, and to contain such representations and warranties
by the Company and such other terms as are generally prevailing in agreements of
that type, including indemnities no less favorable to the recipient thereof than
those provided in Section 2.09.  Each Participating Holder shall cooperate
reasonably with the Company in the negotiation of such underwriting agreement
and shall give consideration to the reasonable suggestions of the Company
regarding the form thereof.  The Participating Holders shall be parties to such
underwriting agreement, which underwriting agreement shall (i) contain such
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such Participating Holders as are customarily
made by issuers to selling stockholders in secondary underwritten public
offerings and (ii) provide that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also shall be
conditions precedent to the obligations of such Participating Holders.  Any such
Participating Holder shall not be required to make any representations or
warranties to, or agreements with, the Company or the underwriters in connection
with such underwriting agreement other than customary representations,
warranties or agreements regarding such Participating Holder (but not such
Participating Holder’s knowledge about the Company), such Participating Holder’s
title to the Registrable Securities, such Participating Holder’s authority to
sell the Registrable Securities, such Participating Holder’s intended method of
distribution, absence of liens with respect to the Registrable Securities,
receipt of all required consents and approvals with respect to the entry into
such underwriting agreement and the sale of such Registrable Securities and any
other representations required to be made by such Participating Holder under
applicable law, rule or regulation, and the aggregate amount of the liability of
such Participating Holder in connection with such underwriting agreement shall
not exceed such Participating Holder’s net proceeds after underwriting
commissions and discounts (but before any taxes and expenses which may be
payable by such Participating Holder) from such Underwritten Offering.


(b) Shelf Registrations.  If requested by the underwriters for any Underwritten
Offering requested by any Participating Holder pursuant to a Registration under
Section 2.02, the Company shall enter into an underwriting agreement with such
underwriters for such offering, such agreement to be reasonably satisfactory in
substance and form to the Company, each Participating Holder and the
underwriters, and to contain such representations and warranties by the Company
and such other terms as are generally prevailing in agreements of that type,
including indemnities no less favorable to the recipient thereof than those
provided in Section 2.09.  Each Participating Holder shall cooperate reasonably
with the Company in the negotiation of such underwriting agreement and shall
give consideration to the reasonable suggestions of the Company regarding the
form thereof.  The Participating Holders shall be parties to such underwriting
agreement, which underwriting agreement shall (i) contain such representations
and warranties by, and the other agreements on the part of, the Company to and
for the benefit of such Participating Holders as are customarily made by issuers
to selling stockholders in secondary underwritten public offerings and
(ii) provide that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also shall be conditions
precedent to the obligations of such Participating Holders.  Any such
Participating Holder shall not be required to make any representations or
warranties to, or agreements with, the Company or the underwriters in connection
with such underwriting agreement other than customary representations,
warranties or agreements regarding such Participating Holder (but not such
Participating Holder’s knowledge about the Company), such Participating Holder’s
title to the Registrable Securities, such Participating Holder’s authority to
sell the Registrable Securities, such Participating Holder’s intended method of
distribution, absence of liens with respect to the Registrable Securities,
receipt of all required consents and approvals with respect to the entry into
such underwriting agreement and the sale of such Registrable Securities and any
other representations required to be made by such Participating Holder under
applicable law, rule or regulation, and the aggregate amount of the liability of
such Participating Holder in connection with such underwriting agreement shall
not exceed such Participating Holder’s net proceeds after underwriting
commissions and discounts (but before any taxes and expenses which may be
payable by such Participating Holder) from such Underwritten Offering.
 




20





--------------------------------------------------------------------------------





(c)           Piggyback Registrations.  If the Company proposes to Register any
of its securities under the Securities Act as contemplated by Section 2.03 and
such securities are to be distributed in an Underwritten Offering through one or
more underwriters, the Company shall, if requested by any Holder pursuant to
Section 2.03 and subject to the provisions of Section 2.03(b), use its
reasonable best efforts to arrange for such underwriters to include on the same
terms and conditions that apply to the other sellers in such Registration all
the Registrable Securities to be offered and sold by such Holder among the
securities of the Company to be distributed by such underwriters in such
Registration.  The Participating Holders shall be parties to the underwriting
agreement between the Company and such underwriters, which underwriting
agreement shall (i) contain such representations and warranties by, and the
other agreements on the part of, the Company to and for the benefit of such
Participating Holders as are customarily made by issuers to selling stockholders
in secondary underwritten public offerings and (ii) provide that any or all of
the conditions precedent to the obligations of such underwriters under such
underwriting agreement also shall be conditions precedent to the obligations of
such Participating Holders.  Any such Participating Holder shall not be required
to make any representations or warranties to, or agreements with the Company or
the underwriters in connection with such underwriting agreement other than
customary representations, warranties or agreements regarding such Participating
Holder (but not such Participating Holder’s knowledge about the Company), such
Participating Holder’s title to the Registrable Securities, such Participating
Holder’s authority to sell the Registrable Securities, such Participating
Holder’s intended method of distribution, absence of liens with respect to the
Registrable Securities, receipt of all required consents and approvals with
respect to the entry into such underwriting agreement and the sale of such
Registrable Securities or any other representations required to be made by such
Participating Holder under applicable law, rule or regulation, and the aggregate
amount of the liability of such Participating Holder in connection with such
underwriting agreement shall not exceed such Participating Holder’s net proceeds
after underwriting commissions and discounts (but before any taxes and expenses
which may be payable by such Participating Holder) from such Underwritten
Offering.
 
(d)           Participation in Underwritten Registrations.  Subject to the
provisions of Sections 2.06(a), (b) and (c) above, no Person may participate in
any Underwritten Offering hereunder unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.
 
(e)           Price and Underwriting Discounts.  In the case of an Underwritten
Offering under Section 2.01 or Section 2.02, the price, underwriting discount
and other financial terms for the Registrable Securities shall be determined by
the Requesting Holder(s) participating in such Underwritten Offering.
 
SECTION 2.07.        No Inconsistent Agreements; Additional Rights.  The Company
is not currently a party to, and shall not hereafter enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders by this Agreement, including allowing any other holder or
prospective holder of any securities of the Company (a) registration rights in
the nature or substantially in the nature of those set forth in Section 2.01,
Section 2.02 or Section 2.03 that would have priority over the Registrable
Securities with respect to the inclusion of such securities in any Registration
(except to the extent such registration rights are solely related to
Registrations of the type contemplated by Section 2.03(a)(ii) through (iv)) or
(b) demand registration rights in the nature or substantially in the nature of
those set forth in Section 2.01 or Section 2.01 that are exercisable prior to
such time as the Requesting Holders can first exercise their rights under
Section 2.01 or Section 2.02.
 
SECTION 2.08.         Registration Expenses.  All expenses incident to the
Company’s performance of or compliance with this Agreement shall be paid by the
Company (including, for the avoidance of doubt, in connection with any Demand
Registration, Shelf Registration or any Shelf Take-Down), including (i) all
registration and filing fees, and any other fees and expenses associated with
filings required to be made with the Commission or FINRA, including, if
applicable, the reasonable and documented fees and expenses of any “qualified
independent underwriter,” as such term is defined in FINRA Rule 5121 (or any
successor provision) and of its counsel (ii) all fees and expenses in connection
with compliance with any securities or “Blue Sky” laws (including fees and
disbursements of one firm of counsel for the underwriters in connection with
“Blue Sky” qualifications of the Registrable Securities), (iii) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing Prospectuses and Issuer Free Writing Prospectuses),




21





--------------------------------------------------------------------------------





(iv) all fees and disbursements of counsel for the Company and of all
independent certified public accountants of the Company (including the expenses
of any special audits incidental to or required by any Registration or
qualification and cold comfort letters required by or incident to such
performance), (v) Securities Act liability insurance or similar insurance if the
Company so desires, (vi) all fees and expenses incurred in connection with the
listing of Registrable Securities on any securities exchange or quotation of the
Registrable Securities on any inter-dealer quotation system, (vii) all fees and
expenses of any special experts or other Persons retained by the Company in
connection with any Registration, (viii) all of the Company’s internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), (ix) all expenses incurred by the Company and its
directors and officers related to any analyst or investor presentations or any
“road-shows” for any Underwritten Offering, including all travel, meals and
lodging, (x) reasonable and documented fees, out-of-pocket costs and expenses of
one firm of counsel selected by the Holder(s) of a majority of the Registrable
Securities covered by each Registration Statement, (xi) fees and disbursements
of underwriters customarily paid by issuers and sellers of securities, but
excluding any underwriting fees, discounts and commissions attributable to the
sale of Registrable Securities, (xii) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering, (xiii) fees and expense payable in connection
with any ratings of the Registrable Securities, including expenses relating to
any presentations to rating agencies and (xiv) any other fees and disbursements
customarily paid by the issuers of securities. All such fees and expenses are
referred to herein as “Registration Expenses.”  The Company shall not be
required to pay any underwriting fees, discounts and commissions, or any
transfer taxes or similar taxes or charges, if any, attributable to the sale of
Registrable Securities, and all such fees, discounts, commissions, taxes and
charges related to any Registrable Securities shall be the sole responsibility
of the Holder of such Registrable Securities.
 
SECTION 2.09.         Indemnification.
 
(a)           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless, to the fullest extent permitted by law, each of the Holders,
each of their respective direct or indirect partners, members or shareholders
and each of such partner’s, member’s or shareholder’s partners members or
shareholders and, with respect to all of the foregoing Persons, each of their
respective Affiliates, employees, directors, officers, trustees or agents and
each Person who controls (within the meaning of the Securities Act or the
Exchange Act) such Persons and each of their respective Representatives
(collectively, the “Stockholder Parties”) from and against any and all losses,
penalties, judgments, suits, costs, claims, damages, liabilities and expenses,
joint or several (including reasonable and documented costs and expenses of
investigation and reasonable and documented attorneys’, accountants’ and
experts’ fees and expenses) (each, a “Loss” and collectively “Losses”) insofar
as such Losses arise out of or are relating to (i) any failure by the Company to
comply with the covenants and agreements contained in this Agreement, (ii) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement under which such Registrable Securities were registered
under the Securities Act (including any final, preliminary or summary Prospectus
contained therein or any amendment or supplement thereto or any documents
incorporated by reference therein, which shall include any information that has
been deemed to be a part of any Prospectus under Rule 159 under the Securities
Act), any Issuer Free Writing Prospectus or amendment or supplement thereto,
(iii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a Prospectus, preliminary Prospectus or Issuer Free Writing Prospectus, in light
of the circumstances under which they were made) not misleading, and the Company
will reimburse, as incurred, each such Stockholder Party for any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability or action; provided, that the Company
shall not be liable to any Stockholder Party to the extent that any such Loss
arises out of or is relating to an untrue statement or alleged untrue statement
or omission or alleged omission made in any such Registration Statement or other
document in reliance upon and in conformity with written information furnished
to the Company by such indemnified party expressly for use in the preparation
thereof (including without limitation any written information provided for
inclusion in the Registration Statement pursuant to Section 2.05(a)(i)).   This
indemnity shall be in addition to any liability the Company may otherwise
have.  Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Holder or any Stockholder Party and
shall survive the transfer of such securities by such Holder. The Company shall
also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the Securities Act and the Exchange Act) as may be reasonably
requested by any such parties and on customary terms.
 




22





--------------------------------------------------------------------------------





(b)           Indemnification by the Participating Holders.  Each Participating
Holder agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act), and each other Holder, each of such other Holder’s
respective direct or indirect partners, members or shareholders and each of such
partner’s, member’s or shareholder’s partners members or shareholders and, with
respect to all of the foregoing Persons, each of their respective Affiliates,
employees, directors, officers, trustees or agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons and
each of their respective Representatives from and against (i) any Losses
resulting from any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement under which such Participating
Holder’s Registrable Securities were registered under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment or supplement thereto or any documents incorporated by reference
therein, which shall include any information that has been deemed to be a part
of any Prospectus under Rule 159 under the Securities Act) or any Issuer Free
Writing Prospectus or amendment or supplement thereto, or (ii) any Losses
resulting from any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus, preliminary Prospectus or Issuer Free Writing
Prospectus, in light of the circumstances under which they were made) not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or omission is contained in information furnished in writing by such
Participating Holder to the Company specifically for inclusion in such
Registration Statement (including, without limitation, any written information
provided for inclusion in the Registration Statement pursuant to
Section 2.05(a)(i)) and has not been corrected in a subsequent writing prior to
or concurrently with the sale of the Registrable Securities to the Person
asserting the claim, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) was made in such Registration Statement, Prospectus, offering
circular, Issuer Free Writing Prospectus or other document, in reliance upon and
in conformity with written information furnished to the Company by such
Participating Holder expressly for use therein, and (iii) in the event that the
Company notifies such Participating Holder in writing of the occurrence of an
event of the type specified in Section 2.05(a)(iv), to the extent, and only to
the extent, of any Losses resulting from such Participating Holder’s use of an
outdated or defective Prospectus or Issuer Free Writing Prospectus after the
date of such notice and prior to the date that its disposition of Registrable
Securities pursuant to such Registration Statement may be resumed pursuant to
Section 2.05(c) or, if applicable, such Participating Holder’s failure to use
the supplemented or amended Prospectus or Issuer Free Writing Prospectus
delivered to it pursuant to Section 2.05(a)(iv), but only to the extent that the
use of such supplemented or amended Prospectus or Issuer Free Writing Prospectus
would have corrected the misstatement or omission giving rise to such Loss, and
(iv) in the event that the Company delivers to such Participating Holder a Valid
Business Reason Notice or a Suspending Notice, to the extent, and only to the
extent, of any Losses resulting from such Participating Holder’s disposition of
Registrable Securities pursuant to such Registration Statement after the date of
such certificate in contravention of the applicable restrictions under Sections
2.01(b) or 2.02(e).  In no event shall the liability of such Participating
Holder hereunder be greater in amount than the dollar amount of the net proceeds
after underwriting commissions and discounts (but before any taxes and expenses
which may be payable by such Participating Holder) received by such
Participating Holder under the sale of Registrable Securities giving rise to
such indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification under this Section 2.09 shall (i) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification (provided that any failure to so notify the indemnifying party
shall relieve the indemnifying party of its obligations hereunder only to the
extent, if at all, that it is actually and materially prejudiced by reason of
such failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (A) the indemnifying party has agreed in writing to pay such
fees or expenses, (B) the indemnifying party shall have failed to assume the
defense of such claim within a reasonable time after delivery of notice of such
claim from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person, (C) the indemnified party has reasonably
concluded (based upon advice of independent outside counsel) that there may be
legal defenses available to it that are different from or in addition to those
available to the indemnifying party, or (D) in the reasonable judgment of any
such indemnified party (based upon advice of independent outside counsel), an
actual or potential conflict of interest exists between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying




23





--------------------------------------------------------------------------------





party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person).  If the indemnifying party assumes the
defense, the indemnifying party shall not have the right to settle such action,
consent to entry of any judgment or enter into any settlement, in each case
without the prior written consent (not to be unreasonably withheld) of the
indemnified party, unless the entry of such judgment or settlement (i) includes
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of an unconditional release from all liability in respect to
such claim or litigation and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of such
indemnified party, and provided that any sums payable in connection with such
settlement are paid in full by the indemnifying party.  If such defense is not
assumed by the indemnifying party, the indemnifying party will not be subject to
any liability for any settlement made without its prior written consent, but
such consent may not be unreasonably withheld.  It is understood that the
indemnifying party or parties shall not, except as specifically set forth in
this Section 2.09(c), in connection with any proceeding or related proceedings
in the same jurisdiction, be liable for the reasonable fees, disbursements or
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time unless (x) the employment of more than one counsel
has been authorized in writing by the indemnifying party or parties, (y) an
indemnified party has reasonably concluded (based on the advice of counsel) that
there may be legal defenses available to it that are different from or in
addition to those available to the other indemnified parties, or (z) a conflict
or potential conflict exists or may exist (based upon advice of counsel to an
indemnified party) between such indemnified party and the other indemnified
parties, in each of which cases the indemnifying party shall be obligated to pay
the reasonable fees and expenses of such additional counsel or counsels not to
exceed, at any one time, a total of two (2) separate firms, in the aggregate for
all indemnified parties, admitted to practice in such jurisdiction. 


(d)            Contribution.  If for any reason the indemnification provided for
in paragraphs (a) and (b) of this Section 2.09 is unavailable to an indemnified
party or insufficient in respect of any Losses referred to therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party or parties on the other hand in connection with the acts,
statements or omissions that resulted in such losses, as well as any other
relevant equitable considerations.  In connection with any Registration
Statement filed with the Commission by the Company, the relative fault of the
indemnifying party on the one hand and the indemnified party on the other hand
shall be determined by reference to, among other things, whether any untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 2.09(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 2.09(d).  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.  The amount paid or payable by
an indemnified party as a result of the Losses referred to in Sections 2.09(a)
and 2.09(b) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this Section 2.09(d), in connection
with any Registration Statement filed by the Company, a Participating Holder
shall not be required to contribute any amount in excess of the dollar amount of
the net proceeds after underwriting commissions and discounts (but before any
taxes and expenses which may be payable by such Participating Holder) received
by such Participating Holder under the sale of Registrable Securities giving
rise to such contribution obligation less any amount paid by such Participating
Holders pursuant to Section 2.09(b).  Each Participating Holder’s obligation to
contribute pursuant to this Section 2.09 is several in the proportion that the
proceeds of the offering received by such Participating Holder bears to the
total proceeds of the offering received by all such Participating Holders and
not joint. If indemnification is available under this Section 2.09, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Sections 2.09(a) and 2.09(b) hereof without regard to the provisions
of this Section 2.09(d).
 
(e)           No Exclusivity.  The remedies provided for in this Section 2.09
are not exclusive and shall not limit any rights or remedies which may be
available to any indemnified party at law or in equity or pursuant to any other
agreement.
 




24





--------------------------------------------------------------------------------





(f)           Survival.  The indemnities provided in this Section 2.09 shall
survive the transfer of any Registrable Securities by such Holder.
 
(g)            Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Participating Holder with respect to any required registration or other
qualification of securities under any law other than the Securities Act or the
Exchange Act.


SECTION 2.10.         Rules 144 and 144A and Regulation S.  The Company
covenants that it will file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
Commission thereunder (or, if the Company is not required to file such reports,
it will, upon the reasonable request of any Holder, make publicly available such
necessary information for so long as necessary to permit sales pursuant to Rules
144, 144A or Regulation S under the Securities Act), all to the extent required
from time to time to enable the Holders to sell Registrable Securities without
Registration under the Securities Act within the limitation of the exemptions
provided by (i) Rules 144, 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the Commission.  Upon the reasonable request of
a Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.
  
SECTION 2.11.        In-Kind Distributions.  If any Holder seeks to effectuate
an in-kind distribution of all or part of its Company Shares to such Holder’s
direct or indirect equityholders, the Company will reasonably cooperate with and
assist such Holder, such equityholders and the Company’s transfer agent to
facilitate such in-kind distribution in the manner reasonably requested by such
Holder (including the delivery of instruction letters by the Company or its
counsel to the Company’s transfer agent, the delivery of customary legal
opinions by counsel to the Company and the delivery of Company Shares without
restrictive legends, to the extent the restrictions set forth therein are no
longer applicable).
  
ARTICLE III
 
MISCELLANEOUS
 
SECTION 3.01.         Term.  This Agreement shall terminate with respect to any
Holder upon the date on which such Holder ceases to hold Registrable Securities,
except for the provisions of Sections 2.09 and 2.10, which shall survive any
such termination. No termination under this Agreement shall relieve any Person
of liability for breach prior to termination. In the event this Agreement is
terminated, each Person entitled to indemnification rights pursuant to Section
2.09 hereof shall retain such indemnification rights with respect to any matter
that (i) may be an indemnified liability thereunder and (ii) occurred prior to
such termination.
 
SECTION 3.02.         Injunctive Relief.  It is hereby agreed and acknowledged
that it will be impossible to measure in money the damage that would be suffered
if the parties fail to comply with any of the obligations herein imposed on them
and that in the event of any such failure, an aggrieved Person will be
irreparably damaged and will not have an adequate remedy at law.  Any such
Person shall, therefore, be entitled (in addition to any other remedy to which
it may be entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.
 
SECTION 3.03.         Notices.  Unless otherwise specified herein, all notices,
consents, approvals, reports, designations, requests, waivers, elections and
other communications authorized or required to be given pursuant to this
Agreement shall be in writing and shall be deemed to have been given (a) when
personally delivered, (b) when transmitted via facsimile, with confirmation of
transmission, to the number set out below or on Schedule I, as applicable,
(c) the day following the day (except if not a Business Day then the next
Business Day) on which the same has been delivered prepaid to a reputable
national overnight air courier service, (d) when transmitted via email
(including via attached pdf document), with confirmation of receipt, to the
email address set out below or on Schedule I, as applicable or (e) the third
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case to the respective parties as
applicable, at the address set out below or on Schedule I (or such other address
as such Holder may specify by notice to the Company in accordance with this
Section 3.03) and the Company at the following addresses:
  




25





--------------------------------------------------------------------------------





To the Company:
 
Denbury Inc.
5320 Legacy Drive
Plano, Texas 75024
 
Attention: Jim Matthews
Facsimile: (972) 673-2300
Email: jim.matthews@denbury.com
 
with a copy (which shall not constitute notice) to:
 
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022


Attention: Joshua Sussberg
Christopher Marcus
Rebecca Chaikin
Facsimile: (212) 446-4900
Email: joshua.sussberg@kirkland.com
christopher.marcus@kirkland.com
rebecca.chaikin@kirkland.com


and


Kirkland & Ellis LLP
609 Main Street, Suite 4700
Houston, Texas 77002
Attention: Julian J. Seiguer; Michael W. Rigdon
Facsimile: (713) 836-3601 
Email: julian.seiguer@kirkland.com
michael.rigdon@kirkland.com


SECTION 3.04.         Recapitalization.  The provisions of this Agreement shall
apply to the full extent set forth herein with respect to any and all equity
securities of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in conversion of, in exchange for or in substitution of, the
Registrable Securities and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof. The Company shall cause any successor or assign
(whether by merger, consolidation, sale of assets or otherwise) to assume this
Agreement or enter into a new registration rights agreement with the Holders on
terms substantially the same as this Agreement as a condition of any such
transaction.
 
SECTION 3.05.         Amendment.  The terms and provisions of this Agreement may
only be amended, modified or waived at any time and from time to time by a
writing executed by the Company and the Holders of a majority of the Registrable
Securities then outstanding; provided, that if any such amendment, modification
or waiver shall adversely affect the rights of any Holder, the consent of all
such affected Holders shall be required.
 
SECTION 3.06.         Successors, Assigns and Transferees.  The rights and
obligations of each party hereto may not be assigned, in whole or in part,
without the written consent of the Company; provided, however, that
notwithstanding the foregoing, the rights and obligations set forth herein may
be assigned, in whole or in part, by any Holder to any of its Affiliates and
such transferee shall, with the consent of the transferring Holder, be treated
as a “Holder” for all purposes of this Agreement; provided, further, that such
transferee shall only be admitted as a party hereunder upon its, his or her
execution and delivery of a joinder agreement in substantially the




26





--------------------------------------------------------------------------------





form attached as Exhibit A hereto, agreeing to be bound by the terms and
conditions of this Agreement as if such Person were a party hereto (together
with any other documents the Holders determine are necessary to make such Person
a party hereto), whereupon such Person will be treated as a Holder for all
purposes of this Agreement, with the same rights, benefits and obligations
hereunder as the transferring Holder with respect to the transferred Registrable
Securities (except that if the transferee was a Holder prior to such transfer,
such transferee shall have the same rights, benefits and obligations with
respect to such transferred Registrable Securities as were applicable to
Registrable Securities held by such transferee prior to such transfer).
 
SECTION 3.07.         Binding Effect.  Except as otherwise provided in this
Agreement, the terms and provisions of this Agreement shall be binding on and
inure to the benefit of each of the parties hereto and their respective
successors and permitted assigns.
 
SECTION 3.08.         Third Party Beneficiaries.  Nothing in this Agreement,
express or implied, is intended or shall be construed to confer upon any Person
not a party hereto (other than those Persons entitled to indemnity or
contribution under Section 2.09, each of whom shall be a third party beneficiary
thereof) any right, remedy or claim under or by virtue of this Agreement.
 
SECTION 3.09.         Governing Law; Jurisdiction; Agent For Service.  THIS
AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY (I) AGREES
THAT ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE COMPANY ARISING OUT OF OR
BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE
SOUTHERN DISTRICT OF NEW YORK OR THE COURTS OF THE STATE OF NEW YORK LOCATED IN
THE CITY AND COUNTY OF NEW YORK (COLLECTIVELY, THE “SPECIFIED COURTS”), (II)
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR OTHER
PROCEEDING IN THE SPECIFIED COURTS AND IRREVOCABLY AND UNCONDITIONALLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
OTHER PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM AND (III) SUBMITS TO THE EXCLUSIVE JURISDICTION (EXCEPT FOR PROCEEDINGS
INSTITUTED IN REGARD TO THE ENFORCEMENT OF A JUDGMENT OF ANY SUCH COURT, AS TO
WHICH SUCH JURISDICTION IS NON-EXCLUSIVE) OF SUCH COURTS IN ANY SUCH SUIT,
ACTION OR PROCEEDING.  THE COMPANY HEREBY IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS AT THE ADDRESS SPECIFIED IN SECTION 3.03 HEREOF, IN ANY MANNER PERMITTED
BY THE LAWS OF THE STATE OF NEW YORK, IN ANY SUCH ACTION ARISING OUT OF OR BASED
ON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY WHICH MAY BE
INSTITUTED IN ANY SPECIFIED COURT AND HEREBY WAIVES ANY REQUIREMENTS OF OR
OBJECTIONS TO PERSONAL JURISDICTION WITH RESPECT THERETO.  SERVICE OF PROCESS
UPON THE COMPANY AT THE ADDRESS SPECIFIED IN SECTION 3.03 HEREOF SHALL BE
DEEMED, IN EVERY RESPECT, EFFECTIVE SERVICE OF PROCESS UPON THE COMPANY.
 
SECTION 3.10.         Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 3.10.
 




27





--------------------------------------------------------------------------------





SECTION 3.11.         Immunity Waiver.  The Company hereby irrevocably waives,
to the fullest extent permitted by law, any immunity to jurisdiction to which it
may otherwise be entitled (including, without limitation, immunity to
pre-judgment attachment, post-judgment attachment and execution) in any legal
suit, action or proceeding against it arising out of or based on this Agreement.
 
SECTION 3.12.         Entire Agreement.  This Agreement sets forth the entire
agreement among the parties hereto with respect to the subject matter
hereof.  Any prior agreements or understandings among the parties hereto
regarding the subject matter hereof, whether written or oral, are superseded by
this Agreement.
 
SECTION 3.13.         Severability.  If any provision of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


SECTION 3.14.         Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
shall constitute one and the same agreement. A signed copy of this Agreement
delivered by facsimile, email or other means of electronic transmission shall be
deemed to have the same legal effect as delivery of an original signed copy of
this Agreement.
 
SECTION 3.15.         Headings.  The heading references herein and in the table
of contents hereto are for convenience purposes only, do not constitute a part
of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.








28





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 
DENBURY INC.
 
By:  
/s/ James S. Matthews
Name:
James S. Matthews
Title:
Executive Vice President, Chief Administrative Officer, General Counsel and
Secretary





[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------






[Holders' Signature Pages on file with the Company]










1



--------------------------------------------------------------------------------





SCHEDULE I
HOLDERS






1.
Golden Tree Asset Management LP



2.
Cyrus Capital Partners, L.P.



3.
Fidelity Management & Research Company entities:



i.
Fidelity Advisors Series II: Fidelity Advisors Strategic Income Fund

ii.
Fidelity Advisors Series I: Fidelity Advisors Floating Rate High Income Fund

iii.
Allianz Fidelity Institutional Asset Management Total Bond Fund High Yield Sub
Account by FIAM

iv.
Allianz Multi-Strategy High Yield Sub Account, by FIAM LLC as Investment Manager
by FIAM

v.
Advanced Series Trust - AST Fidelity Institutional AM Quantitative Portfolio, by
FIAM

vi.
FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC: Fidelity Specialized High Income
Central Fund

vii.
FIDELITY SUMMER STREET TRUST: Fidelity Capital & Income Fund

viii.
Fidelity Funds SICAV / Fidelity Funds - US High Yield, by Fidelity Management

ix.
FIDELITY MERRIMACK STREET TRUST: Fidelity Total Bond ETF

x.
Fidelity Canadian Balanced Fund, by Fidelity Investments Canada ULC as Trustee
of

xi.
Fidelity American High Yield Fund, by Fidelity Investments Canada ULC as Trustee
of

xii.
Fidelity Floating Rate High Income Investment Trust, by Fidelity Investments
Canada ULC as Trustee

xiii.
Fidelity Floating Rate High Income Fund, by Fidelity Investments Canada ULC as
Trustee

xiv.
Fidelity Global High Yield Investment Trust, by Fidelity Investments Canada ULC
as Trustee

xv.
Fidelity Global Intrinsic Value Investment Trust, by its manager Fidelity
Investments Canada ULC

xvi.
Fidelity Distressed Opportunities Master Fund I, LP, By FMR

xvii.
FIAM High Yield Fund, LLC - FIAM LLC as Investment Manager

xviii.
Fidelity Investments Life Insurance - High Yield Bond Account, by FIAM

xix.
FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC: Fidelity Floating Rate Central Fund

xx.
FIDELITY SUMMER STREET TRUST: Fidelity Focused High Income Fund

xxi.
Japan Trustee Services Bank, Ltd. Re: Fidelity Strategic Income Fund (Mother),
by FMR

xxii.
FIDELITY SUMMER STREET TRUST: Fidelity Global High Income Fund

xxiii.
Genesis - Tactical Bond - High Yield Sub Account, by FIAM LLC as Sub-Advisor

xxiv.
Fidelity Worldwide Investment Trust - Fidelity US Bank Loan Fund, by FIAM LLC

xxv.
FIDELITY CENTRAL lNVESTMENT PORTFOLIOS LLC: Fidelity High Income Central Fund

xxvi.
Master Trust Bank Of Japan Ltd. Re: Fidelity US High Yield, by FMR

xxvii.
FIAM High Yield Bond Commingled Pool, by Fidelity Institutional Asset Management

xxviii.
JNL/Fidelity Institutional Asset Management Total Bond Fund

xxix.
MY-PGA US High Yield Fund, by FIAM LLC as Sub Advisor

xxx.
Japan Trustee Services Bank, Ltd. Re: Fidelity High Yield Bond Open Mother Fund,
by FMR

xxxi.
FIDELITY ADVISOR SERIES I: Fidelity Advisor High Income Advantage Fund

xxxii.
Pension Reserves Investment Trust Fund, by Fidelity Institutional Asset
Management

xxxiii.
FIAM Floating Rate High Income Commingled Pool, by Fidelity Institutional Asset

xxxiv.
FIAM Leveraged Loan, LP, by FIAM LLC as Investment Manager

xxxv.
Strategic Advisers Core Income Fund - FIAM Core HY Sub by FIAM LLC as Investment

xxxvi.
Fidelity Institutional U.S. High Yield Fund - Series 1, by FIAM LLC as
Sub-Advisor

xxxvii.
Strategic Advisers Fidelity Core Income Fund - FIAM Core HY Sub by FIAM LLC

xxxviii.
FIDELITY RUTLAND SQUARE TRUST II: Strategic Advisers Income Opportunities

xxxix.
FIDELITY SALEM STREET TRUST: Fidelity SAI Total Bond Fund - Floating Rate

xl.
FIDELITY SALEM STREET TRUST: Fidelity SAI Total Bond Fund - High Income

xli.
Fidelity Summer Street Trust: Fidelity Series Floating Rate High Income Fund

xlii.
FIDELITY SUMMER STREET TRUST: Fidelity Short Duration High Income Fund

xliii.
FIDELITY SUMMER STREET TRUST: Fidelity Series High Income Fund







2



--------------------------------------------------------------------------------





xliv.
FIDELITY SUMMER STREET TRUST: Fidelity High Income Fund

xlv.
FIDELITY INCOME FUND: Fidelity Total Bond Fund - Floating Rate Securities

xlvi.
FIDELITY INCOME FUND: Total Bond High Income Sub

xlvii.
Fidelity Qualifying Investor Funds Plc, by FIAM LLC as Sub Advisor

xlviii.
VARIABLE INSURANCE PRODUCTS FUND: Floating Rate High Income Portfolio (Fidelity)

xlix.
VARIABLE INSURANCE PRODUCTS FUND: High Income Portfolio Fidelity)

l.
VARIABLE INSURANCE PRODUCTS FUND V: Strategic Income Portfolio (Fidelity)



4.
Capital Research and Management Company entities:



i.
CapRe (American High Income Fund)

ii.
CapRe (Income Fund of America)

iii.
CapRe (American Funds MultiSector Income Fund)

iv.
CapRe (American Fund Insurance Series - High Income Bond Fund)

v.
CapRe (Capital Group US High Yield Fund (LUX)



5.
Aristeia Capital, L.L.C.









3



--------------------------------------------------------------------------------





EXHIBIT A


FORM OF JOINDER
THIS JOINDER (this “Joinder”) to the Registration Rights Agreement dated as of
September 18, 2020, by and among Denbury Inc., a public Delaware corporation
having its registered office at 1209 Orange Street, Wilmington, Delaware 19801,
county of New Castle (including any of its successors by merger, acquisition,
reorganization, conversion or otherwise, the “Company”), and the Holders (as
defined therein)(the “Registration Rights Agreement”), is made and entered into
as of [ ], by and between the Company and [ ] (the “Assuming Holder”).
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Registration Rights Agreement.
WHEREAS, the Assuming Holder has acquired certain Registrable Securities from [
].
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties to this Joinder hereby agree as follows:
Agreement to be Bound. The Assuming Holder hereby agrees that upon execution of
this Joinder, it shall become a party to the Registration Rights Agreement and
shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the Registration Rights Agreement as though an original party
thereto and shall be deemed a Holder for all purposes thereof.
Successors and Assigns. Except as otherwise provided herein, this Joinder shall
bind and inure to the benefit of and be enforceable by the Company and its
successors, heirs and assigns and the Assigning Holder and its successors, heirs
and assigns.
Notices. For purposes of Section 3.03 (Notices) of the Registration Rights
Agreement, all notices, requests and demands to the Assigning Holder shall be
directed to:
[Name]
[Address]
Governing Law. The provisions of Section 3.09 (Governing Law; Jurisdiction;
Agent for Service), Section 3.10 (Waiver of Jury Trial) and Section 3.14
(Counterparts) of the Registration Rights Agreement are incorporated herein by
reference as if set forth in full herein and shall apply to the terms and
provisions of this Joinder and the parties hereto mutatis mutandis.
Descriptive Headings. The descriptive headings of this Joinder are inserted for
convenience only and do not constitute a part of this Joinder.
* * * * *








4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Joinder to the
Registration Rights Agreement as of the date first written above.


DENBURY INC.
 
By:  
 
 
Name:
 
 
Title:
 

[ASSUMING HOLDER]
 
By:  
 
 
Name:
 
 
Title:
 











5

